 

Exhibit 10.1

Execution Version

SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of April 13, 2020 (this “Amendment”), is by and among Ennis, Inc., a Texas
corporation (the “Parent”), each of the other parties listed under the heading
“CO-BORROWERS” on the signature pages hereto (individually with the Parent
referred to herein as a “Co-Borrower” and collectively with the Parent, called
the “Co-Borrowers”), the lenders listed on the signature pages hereto (the
“Lenders”), and Bank of America, N.A., as administrative agent (the
“Administrative Agent”) for itself and the other Lenders party to that certain
Second Amended and Restated Credit Agreement, dated as of August 18, 2009 (as
amended, supplemented, and restated or otherwise modified and in effect from
time to time, the “Credit Agreement”), by and among the Borrower, the lending
institutions party thereto (the “Lenders”) and the Administrative
Agent.  Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Credit Agreement as set forth on Annex I.

WHEREAS, the Co-Borrowers have requested that the Lenders amend the Credit
Agreement to make certain revisions to the terms and conditions of the Credit
Agreement as specifically set forth in this Amendment.

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Co-Borrowers, the Lenders and the Administrative Agent hereby
agree as follows:

§1.Amendment to Credit Agreement.  The Credit Agreement (excluding the Schedules
and Exhibits thereto) is hereby amended in its entirety and replaced with the
document attached hereto as Annex I.

§2.Amendment to Schedules 5.07, 5.18 and 5.20 to Credit Agreement.  Schedules
5.07, 5.18 and 5.20 to the Credit Agreement are hereby amended in their entirety
and replaced with the documents attached hereto as Schedule 5.07, 5.18 and 5.20
to Annex II.

§3.Conditions to Effectiveness.  This Amendment shall become effective as of the
date set forth above upon the satisfaction of the following conditions:

(a)the Administrative Agent shall have received a counterpart signature page to
this Amendment, duly executed and delivered by the Co-Borrowers and the Lenders;

(b)the Administrative Agent shall have received a certified resolution of the
Co‑Borrowers authorizing the execution, delivery and performance of this
Amendment;

(c)the Administrative Agent shall have received for its benefit and for the
benefit of each Lender the fees in immediately available funds as agreed upon by
the Co-Borrowers, the Arranger, the Administrative Agent and the Lenders;

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT – Page 1

--------------------------------------------------------------------------------

 

(d)the Administrative Agent shall have received, in form and substance
reasonably acceptable to it, all incumbency certificates, certificates of no
default, and such other certificates and documents as reasonably requested by
the Administrative Agent;

(e)the Administrative Agent shall have received all invoiced out of pocket fees
and expenses due and owing in connection with this Amendment;

(f)the Co-Borrowers shall have paid all reasonable fees and expenses of the
Administrative Agent’s counsel, Greenberg Traurig, LLP, invoiced before the date
of the satisfaction of these conditions plus such additional fees and expenses
as shall constitute its reasonable estimate of fees and expenses incurred or to
be incurred by it through the closing of this Amendment (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Co-Borrowers and the Administrative Agent);

(g)upon the reasonable request of any Lender, the Co-Borrowers shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act, and any Loan Party that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation shall have
delivered to each Lender that so requests, a Beneficial Ownership Certification
in relation to such Loan Party; and

(h)the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall reasonably
require.

§4.Representations and Warranties.  By its execution and delivery hereof, each
of the Co-Borrowers represent and warrant that, as of the date hereof:

(a)the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (except that
any representation or warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date hereof as made on and as of such date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date;

(b)no event has occurred and is continuing which constitutes a Default or an
Event of Default;

(c)(i) each Co-Borrower has full power and authority to execute and deliver this
Amendment and (ii) this Amendment has been duly executed and delivered by each
Co-Borrower and (iii) this Amendment and the Credit Agreement, as amended
hereby, constitute the legal, valid and binding obligations of each Co-Borrower,
enforceable in accordance with their respective terms, except as enforceability
may be limited by applicable Debtor Relief Laws and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law);

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT – Page 2

--------------------------------------------------------------------------------

 

(d)neither the execution, delivery and performance of this Amendment or the
Credit Agreement, as amended hereby, nor the consummation of any transactions
contemplated herein or therein, will violate any material Law or conflict with
any Organization Documents of any Co-Borrower, or any material indenture,
agreement or other instrument to which any Co-Borrower or any of its property is
subject; and

(e)no authorization, approval, consent, or other action by, notice to, or filing
with, any Governmental Authority or other Person not previously obtained is
required for (i) the execution, delivery or performance by each Co-Borrower of
this Amendment, or (ii) the acknowledgement by any Guarantor of this Amendment.

§5.Waiver.  Subject to the satisfaction of the conditions of effectiveness set
forth in Section 3 hereof, the Lenders hereby waive any Default or Event of
Default arising from the Co‑Borrowers failure to comply with Section 4.3 of the
Security Agreement requiring 30 days prior written notice of the change in name
of Platinum Canoe, Inc. to Print Your Marketing, Inc.  Except as set forth in
this Section, each of the Co-Borrowers hereby agrees that such waiver does not
constitute a waiver of any present or future violation of, or noncompliance
with, any provision of any Loan Document or a waiver of Administrative Agent’s
or any Lender’s right to insist upon strict compliance with each term, covenant,
condition, and provision of the Loan Documents.  The waiver set forth in this
Section is limited to the extent specifically set forth herein, and except as
set forth herein, no other terms, covenants, or provisions of the Credit
Agreement or any other Loan Document are intended to be affected by this
Amendment. Nothing in this Amendment shall be construed to imply any willingness
on the part of the Administrative Agent or any Lender to grant any similar or
future amendment, consent or waiver of any of the terms and conditions of the
Credit Agreement or the other Loan Documents.

§6.Ratification.  Except as expressly provided in this Amendment, (a) all of the
terms and conditions of the Credit Agreement and the other Loan Documents (as
amended and restated in connection herewith, if applicable) remain unchanged,
and (b) all of the terms and conditions of the Credit Agreement, as amended
hereby, and of the other Loan Documents (as amended and restated in connection
herewith, if applicable) are hereby ratified and confirmed and remain in full
force and effect.  Each of the undersigned Co-Borrowers hereby (a) ratifies and
confirms all of its obligations and liabilities under the Loan Documents to
which it is a party and ratifies and confirms that such obligations and
liabilities extend to and continue in effect with respect to, and continue to
guarantee and secure, as applicable, the Secured Obligations of the Co-Borrowers
under the Credit Agreement; (b) acknowledges and agrees that such Co‑Borrower
does not have any claim or cause of action against the Administrative Agent or
any Lender (or any of their respective directors, officers, employees, agents,
attorneys or other representatives) under or in connection with the Credit
Agreement and the other Loan Documents; and (c) acknowledges, affirms and agrees
that, as of the date hereof, such Co‑Borrower does not have any defense, claim,
cause of action, counterclaim, offset or right of recoupment of any kind or
nature against any of its obligations, indebtedness or liabilities to the
Administrative Agent or any Lender, in each case under or in connection with the
Credit Agreement and the other Loan Documents.  

 

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT – Page 3

--------------------------------------------------------------------------------

 

§7.Reference to the Credit Agreement.

(a)

Upon the effectiveness of this Amendment, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, or words of like import shall mean and be a
reference to the Credit Agreement, as modified hereby.  This Amendment shall be
a Loan Document.

(b)

The Credit Agreement, as modified herein, shall remain in full force and effect
and is hereby ratified and confirmed.

§8.Costs, Expenses and Taxes.  The Co-Borrowers agree to pay on demand all
reasonable and documented costs and expenses of the Administrative Agent in
connection with the preparation, reproduction, execution and delivery of this
Amendment and the other instruments and documents to be delivered hereunder
(including the reasonable and documented fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect thereto).

§9.Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same
instrument.  For purposes of this Amendment, a counterpart hereof (or signature
page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile or other electronic imaging
means (e.g., “pdf” or “tif”) is to be treated as an original.  The signature of
such Person thereon, for purposes hereof, is to be considered as an original
signature, and the counterpart (or signature page thereto) so transmitted is to
be considered to have the same binding effect as an original signature on an
original document.

§10.Governing Law; Binding Effect.  This Amendment shall be deemed to be a
contract made under and governed by and continued in accordance with the
internal laws of the State of Texas applicable to agreements made and to be
performed entirely within such state, provided that each party shall retain all
rights arising under federal law.  This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.

§11.Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

§12.ENTIRE AGREEMENT.  THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

 

[Remainder of Page Intentionally Left Blank]

 

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT – Page 4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.

CO-BORROWERS:

Ennis, Inc.




By:/s/ Richard L. Travis, Jr.

Richard L. Travis, Jr. Vice President and

Chief Financial Officer







 

Signature Page to Seventh Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

Ennis Business Forms of Kansas, Inc.
Print Your Marketing, Inc. (formerly Platinum Canoe, Inc.)
Admore, Inc.
PFC Products, Inc.
Ennis Acquisitions, Inc.
Northstar Computer Forms, Inc.
General Financial Supply, Inc.
Calibrated Forms Co. Inc.
Crabar/GBF, Inc.
Royal Business Forms Inc.

Tennessee Business Forms Company
TBF Realty, LLC
Block Graphics, Inc.
Specialized Printed Forms, Inc.
B&D Litho of Arizona, Inc.
Skyline Business Forms, Inc.
Skyline Business Properties LLC
SPF Realty, LLC

Kay Toledo Tag, Inc.

Special Service Partners Corporation

American Paper Converting 2, LLC

Kay Brothers LLC

Independent Printing Company, Inc.

Wright Business Graphics, LLC

Wright Equipment & Leasing, LLC CheckAdvantage, LLC

The Folder Store, LLC



By:/s/ Richard L. Travis, Jr.

Richard L. Travis, Jr. Vice President of each


American Forms I, L.P.
Adams McClure I, L.P.
Texas EBF, L.P.
Ennis Sales, L.P.
Ennis Management, L.P.

By:Ennis, Inc., the sole general partner of each


By:/s/ Richard L. Travis, Jr.

Richard L. Travis, Jr. Vice President and

Chief Financial Officer

 

Signature Page to Seventh Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Administrative Agent

By: /s/ Linda Lov

Title: Assistant Vice President

 

 

Signature Page to Seventh Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender, as L/C Issuer and as Swing Line Lender

By: /s/ Jennifer Yan

Title: Senior Vice President

 

 

Signature Page to Seventh Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

REGIONS BANK, as a Lender

By: Claudia Biedenharn

Title: Vice President




 

Signature Page to Seventh Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

 

 

By: Brendan McGuire

Title: Executive Vice President

 

 

 

Signature Page to Seventh Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

Annex I

 

Published CUSIP Number: 293389-10-2

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated

as of August 18, 2009,
as amended by that certain First Amendment to Second Amended and Restated Credit
Agreement, dated as of August 15, 2011,
Second Amendment to Second Amended and Restated Credit Agreement, dated as of
February 23, 2012,
Third Amendment and Consent to Second Amended and Restated Credit Agreement,
dated as of September 19, 2013,
Fourth Amendment and Consent to Second Amended and Restated Credit Agreement,
dated as of May 18, 2016,
Fifth Amendment to Second Amended and Restated Credit Agreement,
dated as of June 20, 2016,
Sixth Amendment to Second Amended and Restated Credit Agreement,
dated as of August 11, 2016, and

Seventh Amendment to Second Amended and Restated Credit Agreement, dated as of
April 13, 2020

among

ENNIS, INC.,

as the Parent

EACH OF THE OTHER CO-BORROWERS PARTY HERETO,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

REGIONS BANK,
as Syndication Agent,

and

The Other Lenders Party Hereto

BOFA SECURITIES, INC.,
as
Sole Lead Arranger and Sole Book Manager



 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Section

Page

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1

 

1.01

Defined Terms

1

 

1.02

Other Interpretive Provisions

31

 

1.03

Accounting Terms

32

 

1.04

Rounding

33

 

1.05

Times of Day; Rates

33

 

1.06

Letter of Credit Amounts

33

 

1.07

Exchange Rates; Currency Equivalents

33

 

1.08

Additional Alternative Currencies

34

 

1.09

Change of Currency

34

ARTICLE II. the COMMITMENTS and Credit Extensions

35

 

2.01

Revolving Loans

35

 

2.02

Borrowings, Conversions and Continuations of Revolving Loans

35

 

2.03

Letters of Credit

37

 

2.04

Swing Line Loans

45

 

2.05

Prepayments

48

 

2.06

Termination or Reduction of Commitments

49

 

2.07

Repayment of Loans

49

 

2.08

Interest

50

 

2.09

Fees

50

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

51

 

2.11

Evidence of Debt

52

 

2.12

Payments Generally; Administrative Agent’s Clawback

52

 

2.13

Sharing of Payments by Lenders

54

 



-i-

--------------------------------------------------------------------------------

 

 

2.14

Increase in Commitments

55

 

2.15

Appointment of the Parent as Agent for Co-Borrowers; Reliance by  Administrative
Agent

56

 

2.16

Cash Collateral

56

 

2.17

Defaulting Lenders

57

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

60

 

3.01

Taxes

60

 

3.02

Illegality

65

 

3.03

Inability to Determine Rates

66

 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

69

 

3.05

Compensation for Losses

71

 

3.06

Mitigation Obligations; Replacement of Lenders

71

 

3.07

Survival

72

ARTICLE IV. CONDITIONS PRECEDENT TO Credit Extensions

72

 

4.01

Conditions of Initial Credit Extension

72

 

4.02

Conditions to all Credit Extensions

74

ARTICLE V. REPRESENTATIONS AND WARRANTIES

75

 

5.01

Organization

75

 

5.02

Authorization; No Conflict

75

 

5.03

Validity and Binding Nature

75

 

5.04

Financial Statements; No Material Adverse Effect

75

 

5.05

Litigation and Contingent Liabilities

76

 

5.06

Ownership of Properties; Liens

76

 

5.07

Equity Ownership; Subsidiaries

76

 

5.08

ERISA Compliance

76

 

5.09

Margin Regulations; Investment Company Act

77

 

5.10

Taxes

78

 



-ii-

--------------------------------------------------------------------------------

 

 

5.11

Solvency, Etc

78

 

5.12

Environmental Compliance

78

 

5.13

Insurance

78

 

5.14

Real Property

79

 

5.15

Information

79

 

5.16

Intellectual Property

79

 

5.17

Burdensome Obligations

79

 

5.18

Labor Matters

79

 

5.19

No Default

79

 

5.20

Taxpayer Identification Number

80

 

5.21

Compliance with Laws

80

 

5.22

Sanctions Concerns and Anti-Corruption Laws

80

 

5.23

EEA Financial Institution

80

 

5.24

Covered Entity

80

ARTICLE VI. AFFIRMATIVE COVENANTS

80

 

6.01

Financial Statements

81

 

6.02

Certificates; Other Information

81

 

6.03

Notices

83

 

6.04

Books, Records and Inspections

84

 

6.05

Maintenance of Property; Insurance

84

 

6.06

Compliance with Laws; Payment of Taxes and Liabilities

85

 

6.07

Maintenance of Existence, etc

86

 

6.08

Use of Proceeds

86

 

6.09

Further Assurances

86

 

6.10

Payment of Obligations

87

 

6.11

Anti-Corruption Laws; Sanctions

87

 



-iii-

--------------------------------------------------------------------------------

 

ARTICLE VII. NEGATIVE COVENANTS

87

 

7.01

Debt

87

 

7.02

Liens

88

 

7.03

Restricted Payments

89

 

7.04

Mergers, Consolidations, Sales, Acquisitions

90

 

7.05

Modification of Organizational Documents

91

 

7.06

Transactions with Affiliates

91

 

7.07

Unconditional Purchase Obligations

91

 

7.08

Inconsistent Agreements

91

 

7.09

Business Activities

91

 

7.10

Investments

92

 

7.11

Fiscal Year

92

 

7.12

Financial Covenants

92

 

7.13

Cancellation of Debt

92

 

7.14

Contingent Liabilities

93

 

7.15

Sanctions

93

 

7.16

Anti-Corruption Laws

93

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

93

 

8.01

Events of Default

93

 

8.02

Remedies Upon Event of Default

95

 

8.03

Application of Funds

95

ARTICLE IX. ADMINISTRATIVE AGENT

97

 

9.01

Appointment and Authority

97

 

9.02

Rights as a Lender

97

 

9.03

Exculpatory Provisions

98

 

9.04

Reliance by Administrative Agent

99

 

9.05

Delegation of Duties

99

 



-iv-

--------------------------------------------------------------------------------

 

 

9.06

Resignation of Administrative Agent

100

 

9.07

Non-Reliance on Administrative Agent, the Arranger and the Other Lenders

101

 

9.08

No Other Duties, Etc

102

 

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding

102

 

9.10

Collateral and Guaranty Matters

104

 

9.11

Bank Product Obligations and Secured Hedging Obligations

105

 

9.12

Certain ERISA Matters

105

ARTICLE X. MISCELLANEOUS

106

 

10.01

Amendments, Etc

106

 

10.02

Notices; Effectiveness; Electronic Communication

108

 

10.03

No Waiver; Cumulative Remedies; Enforcement

111

 

10.04

Expenses; Indemnity; Damage Waiver

111

 

10.05

Payments Set Aside

114

 

10.06

Successors and Assigns

114

 

10.07

Treatment of Certain Information; Confidentiality

119

 

10.08

Right of Setoff

120

 

10.09

Interest Rate Limitation

121

 

10.10

Counterparts; Integration; Effectiveness

121

 

10.11

Survival of Representations and Warranties

121

 

10.12

Severability

122

 

10.13

Replacement of Lenders

122

 

10.14

Governing Law; Jurisdiction; Etc

123

 

10.15

Waiver of Jury Trial

123

 

10.16

No Advisory or Fiduciary Responsibility

124

 

10.17

Electronic Execution; Electronic Records

124

 

10.18

USA PATRIOT Act

125

 

10.19

Amendment and Restatement

125

-v-

--------------------------------------------------------------------------------

 

 

10.20

ENTIRE AGREEMENT

126

 

10.21

Judgment Currency

126

 

10.22

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

126

 

10.23

Acknowledgment Regarding Any Supported QFCs

127

ARTICLE XI. CROSS-GUARANTY.

128

 

11.01

Cross-Guaranty

128

 

11.02

Waivers by Co-Borrowers

128

 

11.03

Benefit of Guaranty

128

 

11.04

Waiver of Subrogation, Etc

129

 

11.05

Election of Remedies

129

 

11.06

Limitation

129

 

11.07

Contribution with Respect to Guaranty Obligations

130

 

11.08

Liability Cumulative

130

 

11.09

Stay of Acceleration

131

 

11.10

Benefit to Co-Borrowers

131

 

11.11

Keepwell

131

 

 

 

SIGNATURES

S-1






-vi-

--------------------------------------------------------------------------------

 

SCHEDULES

 

 

 

SCHEDULE 1.01

Existing Letters of Credit

SCHEDULE 2.01

Commitments and Applicable Percentages

SCHEDULE 5.05

Existing Litigation

SCHEDULE 5.07

Capital Securities

SCHEDULE 5.13

Insurance

SCHEDULE 5.14

Real Property

SCHEDULE 5.18

Labor Matters

SCHEDULE 5.20

Taxpayer Identification Number

SCHEDULE 7.01

Existing Debt

SCHEDULE 7.02

Existing Liens

SCHEDULE 7.11

Existing Investments

SCHEDULE 10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

 

 

EXHIBITS

 

 

 

A

Form of Revolving Loan Notice

B

Form of Swing Line Loan Notice

C

Form of Note

D

Form of Compliance Certificate

E-1

Form of Assignment and Assumption

E-2

Form of Administrative Questionnaire

F

Form of Perfection Certificate

G

Form of Joinder Agreement

H

Form of U.S. Tax Compliance Certificates

I

Form of Notice of Loan Prepayment

 

 

-vii-

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 18, 2009
(this “Agreement”), is entered into among ENNIS, INC. (the “Parent”), each of
the parties listed under the heading co-borrowers on the signature pages hereto
and any other Person added as a co-borrower hereunder pursuant to a Joinder
Agreement (individually with the Parent referred to herein as a “Co‑Borrower”,
and collectively with the Parent called, the “Co-Borrowers”), the financial
institutions that are or may from time to time become parties hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

The Co-Borrowers, certain lenders party thereto and Administrative Agent are
parties to the Existing Credit Agreement and desire to amend and restate the
terms thereof.  The Lenders have agreed to make available to the Co-Borrowers a
revolving credit facility (which includes letters of credit) upon the terms and
conditions set forth in this Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.  As used in this Agreement, the following terms shall have
the following meanings:

“Account” has the meaning set forth in the UCC.

“Account Debtor” has the meaning set forth in the Security Agreement.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Co-Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

--------------------------------------------------------------------------------

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Fee Letter” means the Fee Letter dated as of June 23, 2009, among the
Parent, the Administrative Agent and the Arranger.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning set forth in the Preamble.

“Agreement Currency” has the meaning specified in Section 10.21.

“Alternative Currency” means each of Euro, CAD and each other currency (other
than Dollars) that is approved in accordance with Section 1.08; provided that
for each Alternative Currency, such requested currency is an Eligible Currency.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, by reference to Bloomberg (or such other publicly
available service for displaying exchange rates), to be the exchange rate for
the purchase of such Alternative Currency with Dollars at approximately 11:00
a.m. on the date two (2) Business Days prior to the date as of which the foreign
exchange computation is made; provided, however, that if no such rate is
available, the “Alternative Currency Equivalent” shall be determined by the
Administrative Agent or the L/C Issuer, as the case may be, using any reasonable
method of determination they deem appropriate in their sole discretion (and such
determination shall be conclusive absent manifest error).

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Rate” means the following percentages per annum, based upon the
Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):

 

 

--------------------------------------------------------------------------------

 

Applicable Rate

Pricing Level

Total Leverage Ratio

Commitment Fee

Eurodollar Rate

Letters of Credit

Base Rate

1

< 1.50:1

0.250%

1.85%

0.85%

2

>1.50:1 but < 2.25:1

0.300%

2.15%

1.10%

3

> 2.25:1

0.375%

2.50%

1.25%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders and after three days’ notice to the Co-Borrowers, Pricing
Level 3 shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.  In
addition, at times while the Default Rate is in effect, the highest rate set
forth in each column of the Applicable Rate shall apply.  The Applicable Rate in
effect from the Seventh Amendment Effective Date through the date that the
Compliance Certificate for the Fiscal Quarter ending May 31, 2020 is delivered
pursuant to Section 6.02(a) shall be determined based upon Pricing Level 1.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means BofA Securities, Inc., in its capacity as sole lead arranger
and sole book manager.

“Asset Disposition” means the Disposition by any Co-Borrower or any Subsidiary
to any Person (other than a Co-Borrower) of any asset or right of such
Co-Borrower or such Subsidiary (including, the loss, destruction or damage of
any thereof or any actual or threatened (in writing to any Co-Borrower or any
Subsidiary) condemnation, confiscation, requisition, seizure or taking thereof)
other than (a) the Disposition of any asset which is to be replaced, and is in
fact replaced, within 180 days with another asset performing the same or a
similar function, and (b) the sale or lease of inventory in the ordinary course
of business.

 

--------------------------------------------------------------------------------

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E‑1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attorney Costs” means, with respect to any Person, all reasonable fees and
charges of any legal counsel to such Person and all court costs and similar
legal expenses.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the Fiscal Year ended February 28, 2009, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Parent and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Available Cash” means, as of any date, the aggregate amount of cash and Cash
Equivalent Investments of the Parent and its Subsidiaries, other than cash
subject to any Lien securing Debt or other obligations or that is otherwise
restricted (in each case except for cash and Cash Equivalent Investments subject
to any Lien securing the Secured Obligations).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Product Agreements” means those certain cash management service agreements
entered into from time to time between any Co-Borrower or any Subsidiary and a
Cash Management Bank in connection with any of the Bank Products.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Co-Borrowers and any
Subsidiary to any Cash Management Bank pursuant to or evidenced by the Bank
Product Agreements and irrespective of

 

--------------------------------------------------------------------------------

 

whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all such amounts that a Co‑Borrower or any Subsidiary is obligated to
reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Co-Borrowers and Subsidiaries pursuant to the Bank Product
Agreements.

“Bank Products” means any service or facility (but excluding the Loans and the
Letters of Credit) extended to any Co-Borrower or any Subsidiary by any Cash
Management Bank including:  (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH transactions or (f) cash
management, including controlled disbursement accounts or services.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.75%, subject to
the interest rate floors set forth therein; provided that if the Base Rate shall
be less than 1.00%, such rate shall be deemed 1.00% for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to Section
3.03 hereof, then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Base Rate Revolving Loan” means a Revolving Loan that bears interest based on
the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.

 

--------------------------------------------------------------------------------

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a)if such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market;

(b)if such day relates to Letters of Credit denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such Letter of
Credit, or any other dealings in Euro to be carried out pursuant to this
Agreement in respect of any such Letter of Credit, means a TARGET Day; and

(c)if such day relates to Letters of Credit denominated in a currency other than
Dollars or Euro, any fundings, disbursements, settlements and payments in a
currency other than Dollars or Euro in respect of any such Letter of Credit, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Letter of Credit, means any
such day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

“CAD” means the lawful currency of Canada.

“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Parent and its Subsidiaries, including expenditures in respect of Capital
Leases, but excluding (i) expenditures made to fund the purchase price of assets
acquired in any Acquisition and (ii) expenditures made in connection with the
replacement, substitution or restoration of assets to the extent financed
(a) from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored, (b) with awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced or (c) with cash proceeds of Asset Dispositions reinvested
in replacement assets.

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their

 

--------------------------------------------------------------------------------

 

sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
L/C Issuer.  “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-1
by S&P or P-1 by Moody’s, (c) any certificate of deposit, time deposit or
banker’s acceptance, maturing not more than one year after such time, or any
overnight Federal Funds transaction that is issued or sold by any Lender or its
holding company (or by a commercial banking institution that is a member of the
Federal Reserve System and has a combined capital and surplus and undivided
profits of not less than $500,000,000), (d) any repurchase agreement entered
into with any Lender (or commercial banking institution of the nature referred
to in clause (c)) which (i) is secured by a fully perfected security interest in
any obligation of the type described in any of clauses (a) through (c) above and
(ii) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of such Lender (or other
commercial banking institution) thereunder and (e) money market accounts or
mutual funds which invest exclusively in assets satisfying the foregoing
requirements, and (f) other short term liquid investments approved in writing by
the Administrative Agent.

“Cash Management Bank” means any Person that, at the time it enters into any
Bank Product Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Bank Product Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all request, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Change of Control” means the occurrence of any of the following events:  

(a) any Person or group of Persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934) shall acquire beneficial ownership (within
the meaning of Rule 13d-3 promulgated under such Act) of more than 50% of the
outstanding securities (on a fully diluted basis and taking into account any
securities or contract rights exercisable, exchangeable or convertible into
equity securities) of the Parent having voting rights in the election of
directors under normal circumstances;

 

--------------------------------------------------------------------------------

 

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was nominated,
appointed or approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was nominated, appointed or
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body; or

(c) the Parent shall cease to, directly or indirectly, own and control 100% of
each class of the outstanding Capital Securities of each other Co-Borrower and
of each other Subsidiary.  

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Co-Borrower” has the meaning set forth in the Preamble.

“Co-Borrower Materials” has the meaning specified in Section 6.02.

“Code” means the Internal Revenue Code of 1986.

“Collateral” has the meaning set forth in the Security Agreement.

“Collateral Access Agreement” means an agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which a
mortgagee or lessor of real property on which Collateral is stored or otherwise
located, or a warehouseman, processor or other bailee of Inventory or other
property owned by any Co-Borrower, acknowledges the Liens of the Administrative
Agent and waives or subordinates any Liens held by such Person on such property,
and, in the case of any such agreement with a mortgagee or lessor, permits the
Administrative Agent reasonable access to and use of such real property
following the occurrence and during the continuance of an Event of Default to
assemble, complete and sell any Collateral stored or otherwise located thereon.

“Collateral Documents” means, collectively, the Security Agreement, each
Collateral Access Agreement, each Perfection Certificate, each control agreement
and any other agreement or instrument pursuant to which any Co-Borrower grants
or purports to grant Collateral to the Administrative Agent for the benefit of
the Lenders or otherwise relates to such Collateral.

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Co-Borrowers pursuant to Section 2.01, (b) purchase participations
in L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

--------------------------------------------------------------------------------

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Computation Period” means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Income” means, with respect to the Parent and its Subsidiaries
for any period, the net income (or loss) of the Parent and its Subsidiaries for
such period, excluding any gains or losses from Asset Dispositions, any
extraordinary gains or losses and any gains or losses from discontinued
operations.

“Contingent Liability” means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person:  (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise):  (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received;
(d) agrees to lease property or to purchase securities, property or services
from such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss.  The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

--------------------------------------------------------------------------------

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” means any of the following:  (a) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 10.22.

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person (excluding trade accounts payable in the ordinary course of business and
accrued expenses arising in the ordinary course of business), (b) all borrowed
money of such Person, whether or not evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person as lessee under Capital
Leases which have been or should be recorded as liabilities on a balance sheet
of such Person in accordance with GAAP, (d) all obligations of such Person to
pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business and accrued expenses arising
in the ordinary course of business), (e) all indebtedness secured by a Lien on
the property of such Person, whether or not such indebtedness shall have been
assumed by such Person; provided that if such Person has not assumed or
otherwise become liable for such indebtedness, such indebtedness shall be
measured at the fair market value of such property securing such indebtedness at
the time of determination, (f) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn),
bankers’ acceptances and similar obligations issued for the account of such
Person (including the Letters of Credit), (g) all Hedging Obligations of such
Person, (h) all guarantees of indebtedness of any Person, and (i) all Debt of
any partnership of which such Person is a general partner.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

 

--------------------------------------------------------------------------------

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans or participations in Letters
of Credit or Swing Line Loans within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Parent in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Parent, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan or
participation hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Parent,
to confirm in writing to the Administrative Agent and the Parent that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Parent), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) has
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or regulatory authority acting
in such a capacity, or (iii) become the subject of a Bail-In Action; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Capital Securities in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Parent, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

--------------------------------------------------------------------------------

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of Dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent or the L/C Issuer, as applicable) by the applicable
Bloomberg source (or such other publicly available source for displaying
exchange rates) on date that is two (2) Business Days immediately preceding the
date of determination (or if such service ceases to be available or ceases to
provide such rate of exchange, the equivalent of such amount in Dollars as
determined by the Administrative Agent or the L/C Issuer, as applicable using
any method of determination it deems appropriate in its sole discretion) and (c)
if such amount is denominated in any other currency, the equivalent of such
amount in Dollars as determined by the Administrative Agent or the L/C Issuer,
as applicable, using any method of determination it deems appropriate in its
sole discretion. Any determination by the Administrative Agent or the L/C Issuer
pursuant to clauses (b) or (c) above shall be conclusive absent manifest error.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EBITDA” means, for any period, Consolidated Net Income for such period plus,
(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, (i) Interest Expense for such period, (ii) income tax
expense for such period, (iii) depreciation and amortization for such period,
(iv) non-cash charges for such period related to the impairment of goodwill and
other intangibles, and (v) transaction expenses incurred in such period in
connection with the transactions contemplated by this Agreement and the other
Loan Documents (not to exceed $1,000,000 in aggregate amount for all periods),
minus (b) without duplication and to the extent added in determining such
Consolidated Net Income, any non-cash items of income for such period.  For
purposes of this Agreement, EBITDA shall be adjusted on a Pro Forma Basis.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

--------------------------------------------------------------------------------

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency), (a) such currency no longer being
readily available, freely transferable and convertible into Dollars, (b) a
Dollar Equivalent is no longer readily calculable with respect to such currency,
(c) providing such currency is impracticable for the Lenders or (d) no longer a
currency in which the Lenders are willing to make such Credit Extensions (each
of clauses (a), (b), (c), and (d) a “Disqualifying Event”), then the
Administrative Agent shall promptly notify the Lenders and the Co-Borrowers, and
such country’s currency shall no longer be an Alternative Currency until such
time as the Disqualifying Event(s) no longer exist. Within five (5) Business
Days after receipt of such notice from the Administrative Agent, the
Co-Borrowers shall repay all Loans in such currency to which the Disqualifying
Event applies or convert such Loans into the Dollar Equivalent of Loans in
Dollars, subject to the other terms contained herein.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Co-Borrower directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

--------------------------------------------------------------------------------

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Co-Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Co-Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Co-Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) the institution by the PBGC of proceedings to terminate
a Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Co-Borrower or any ERISA Affiliate or (i) a failure by any Co-Borrower or any
ERISA Affiliate to meet all applicable requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or the failure by any
Co-Borrower or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurodollar Rate” means:

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”), as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at or about 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; and

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) London Banking Days prior to such date for Dollar deposits with a term
of one (1) month commencing that day;

 

--------------------------------------------------------------------------------

 

provided that, for purposes of this Agreement, the Eurodollar Rate shall in no
event be less than 1.00% at any time.

“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Swap Obligation” means, with respect to any Co-Borrower, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Co-Borrower of, or the grant by such Co-Borrower of a Lien to secure, such Swap
Obligation (or any guaranty thereof) is or becomes illegal under the Commodity
Exchange Act  or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Co-Borrower’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 11.11 and any other “keepwell, support or other agreement” for
the benefit of such Co-Borrower and any and all guarantees of such Co-Borrower’s
Swap Obligations by other Co‑Borrowers) at the time the guaranty of such
Co-Borrower, or grant by such Co-Borrower of a Lien, becomes effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a Master
Agreement governing more than one Swap Contract, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swap Contracts
for which such guaranty or Lien is or becomes excluded in accordance with the
first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Co-Borrowers under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e), and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of March 31, 2006 among the Parent, the other Co-Borrowers,
Bank of America, N.A., as administrative agent and documentation agent, JPMorgan
Chase Bank, N.A., as syndication agent, and a syndicate of lenders.

“Existing Letters of Credit” means those Letters of Credit set forth on
Schedule 1.01.

 

--------------------------------------------------------------------------------

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Fourth Amendment
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretation thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

“Federal Funds Rate”  means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries, which
period shall be the 12-month period ending on February 28th (or February 29th,
in the case of a leap year) of each year.  References to a Fiscal Year with a
number corresponding to any calendar year (e.g., “Fiscal Year 2009”) refer to
the Fiscal Year ending on February 28th of such calendar year (or February 29th,
in the case of a leap year).

“Fixed Charge Coverage Ratio” means, for any Computation Period, the ratio of
(a) the total for such period of EBITDA minus the sum of income taxes paid in
cash by the Parent and its Subsidiaries and all unfinanced Capital Expenditures
to (b) the sum for such period of (i) cash Interest Expense plus (ii) required
payments of principal of Funded Debt (excluding the Revolving Loans, Hedging
Obligations and contingent obligations in respect of letters of credit) plus
(iii) an amount equal to the advances, dividends and distributions (other than
(x) the Special Dividend, (y) non-cash distributions of equity securities of the
Parent and (z) distributions on equity securities of the Parent to the extent
already included in the calculation of Consolidated Net Income), and redemptions
and repurchases of equity securities of the Parent (to the extent otherwise
permitted herein) made by the Parent to holders of its Capital Securities, minus
(iv) cash received by the Parent upon the exercise of stock options by holders
of its Capital Securities.

“Foreign Lender” means (a) if a Co-Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if a Co-Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which such Co-Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

--------------------------------------------------------------------------------

 

“Fourth Amendment” means that certain Fourth Amendment to Second Amended and
Restated Credit Agreement, dated as of May 18, 2016, among the Co-Borrowers, the
Lenders and the Administrative Agent.

“Fourth Amendment Effective Date” means May 18, 2016.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person) that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its activities.

“Funded Debt” means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantor Payment” has the meaning set forth in Section 11.07(a).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

--------------------------------------------------------------------------------

 

“Hedge Bank” means any Person that, at the time it enters into a Hedging
Agreement  permitted under Article VI or VII, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Hedging Agreement.

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreement.  The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.

“HMT” has the meaning specified in the definition of Sanction(s).

“Impacted Loans” has the meaning specified in Section 3.03(a).

“Increase Effective Date” has the meaning specified in Section 2.14(d).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Co-Borrower under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Expense” means for any period the consolidated interest expense of the
Parent and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each calendar quarter and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by a Co‑Borrower in its Revolving Loan Notice; provided
that:

(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

--------------------------------------------------------------------------------

 

(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii)no Interest Period shall extend beyond the Maturity Date.

“Inventory” has the meaning set forth in the Security Agreement.

“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or Capital Security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and a Co-Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means the Joinder to Credit Agreement, Security Agreement
and related Notes and Agreements executed by a Domestic Subsidiary created or
acquired after the Closing Date, substantially in the form of Exhibit G.

“Judgment Currency” has the meaning specified in Section 10.21.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

 

--------------------------------------------------------------------------------

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Co-Borrowers and
the Administrative Agent, which office may include any Affiliate of such Lender
or any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires, each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a standby letter of
credit or a commercial letter of credit payable upon presentation of appropriate
supporting documentation (“sight”).  Letters of Credit may be issued in Dollars
or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $20,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

--------------------------------------------------------------------------------

 

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
3.03(f).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Co-Borrowers under
Article II in the form of a Revolving Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Collateral Documents, each Joinder Agreement, the Agent Fee Letter and all
documents, instruments and agreements delivered in connection with the foregoing
(but specifically excluding any agreement in respect of Secured Hedging
Obligations or any Bank Product Agreements).

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Margin Stock” means any “margin stock” as defined in Regulation U.

“Material” means, with respect to any Co-Borrower or any Subsidiary, at the time
of determination that either the assets of such Co-Borrower or such Subsidiary
comprised more than 10% of the assets of the Parent and its Subsidiaries taken
as a whole or the contribution of such Co-Borrower or such Subsidiary to EBITDA,
determined as of the most recently ended four Fiscal Quarter period, was 10% or
more of EBITDA for such period.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Parent and its Subsidiaries taken as a whole,
(b) a material impairment of the ability of any Co‑Borrower that is Material to
perform any of the Obligations under any Loan Document (provided that, if an
incident, or series of incidents, affects more than one Co‑Borrower with assets
that in the aggregate comprise more than 20% of the assets of the Parent and its
Subsidiaries taken as a whole or the contribution of such Co-Borrower to EBITDA,
determined as of the most recently ended four Fiscal Quarter period, was 20% or
more of EBITDA for such period, all such Co‑Borrowers shall be determined to be
Material for the purposes of this definition of Material Adverse Effect) or
(c) a material adverse effect upon any substantial portion of the Collateral
under the Collateral Documents or upon the legality, validity, binding effect or
enforceability against any Co-Borrower of any Loan Document.

“Maturity Date” means November 11, 2021; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

--------------------------------------------------------------------------------

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.17(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuer in their
sole discretion.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Co-Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Co-Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with such terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Co-Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit I or such other form as may
be reasonably approved by the Administrative Agent (including any form on an
electronic platform or electric transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Co-Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Co‑Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that Obligations of a
Co-Borrower shall exclude any Excluded Swap Obligations with respect to such
Co-Borrower.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

--------------------------------------------------------------------------------

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Co-Borrowers of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent
or the L/C Issuer, as the case may be, in accordance with banking industry rules
on interbank compensation.

“Parent” has the meaning set forth in the Preamble.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

 

--------------------------------------------------------------------------------

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards with respect to Pension Plans and set forth in Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including, unless the
context otherwise requires, a Multiple Employer Plan or a Multiemployer Plan)
that is maintained or is contributed to by any Co‑Borrower and any ERISA
Affiliate or with respect to which any Co-Borrower or any ERISA Affiliate has
any liability and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.

“Perfection Certificate” means a perfection certificate executed and delivered
to the Administrative Agent by a Co-Borrower, substantially in the form of
Exhibit F.

“Person” means any natural person, corporation, partnership, trust, limited
liability company, joint venture, association, company, partnership,
Governmental Authority or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Co-Borrower or
any ERISA Affiliate or any such Plan to which any Co-Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” means, for purposes of calculating EBITDA (a) for any
Computation Period during which one or more Specified Transactions occurs, that
such Specified Transaction (and all other Specified Transactions that have been
consummated during such Computation Period) shall be deemed to have occurred as
of the first day of such Computation Period, and all income statement items
(whether positive or negative) attributable to the property or Person disposed
of in a Disposition shall be excluded and all income statement items (whether
positive or negative) attributable to the property or Person acquired in an
Acquisition permitted by Section 7.04(iii) shall be included (provided that such
income statement items to be included are reflected in financial statements or
other financial data reasonably acceptable to the Administrative Agent and based
upon reasonable assumptions and calculations which are expected to have a
continuous impact).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

 

--------------------------------------------------------------------------------

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 10.22.

“Qualified ECP Guarantor” means, at any time, each Co-Borrower with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to be
qualified as an “eligible contract participant” at such time
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rate Determination Date” means two (2) Business Days  prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that, to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

“Recently Acquired Subsidiaries” means (a) The Flesh Company, a Missouri
corporation and (b) Impressions DIRECT, Inc, a Missouri corporation.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Co-Borrower hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Regulation U” has the meaning specified in Regulation U of the FRB.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, (a) if there are
three Lenders, at least two Lenders having at least 66-2/3% of the Aggregate
Commitments, or, if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, at least two Lenders holding in the aggregate at least
66-2/3% of the Total Outstandings, (b) if there are four or more Lenders, at
least two Lenders having more than 50% of the Aggregate Commitments or, if the
commitment of each such Lender

 

--------------------------------------------------------------------------------

 

to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, at least two Lenders holding in
the aggregate more than 50% of the Total Outstandings (in each case, with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and portion of
the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders, and (c) at
any time there are less than three Lenders hereunder, “Required Lenders” shall
mean each Lender that is not a Defaulting Lender.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer or treasurer, of a Co-Borrower and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Co-Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Co-Borrower designated in or pursuant to an agreement
with the applicable Co-Borrower and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Co-Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Co-Borrower and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Co-Borrower.  To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

“Restricted Payment” has the meaning specified in Section 7.03.

“Revaluation Date” means with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amount of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, (iv) periodic intervals
(no more frequent than monthly) as the Administrative Agent or the L/C Issuer
shall determine or the Required Lenders shall require and (v) such additional
dates as the Administrative Agent or the L/C Issuer shall determine or the
Required Lenders shall require.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

 

--------------------------------------------------------------------------------

 

“Revolving Loan” has the meaning specified in Section 2.01.

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A, (or such other form on any
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Parent.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedging Obligations” means all Hedging Obligations permitted hereunder
which are owed to any Hedge Bank.

“Secured Obligations” means, collectively, (a) the Obligations, (b) all Secured
Hedging Obligations, (c) all Bank Product Obligations, (d) any and all
out-of-pocket expenses (including, without limitation, expenses and reasonable
counsel fees and expenses of any Secured Party) incurred by any Secured Party in
enforcing its rights under this Agreement or under any other Loan Document, and
(e) all present and future amounts in respect of the foregoing that would become
due but for the operation of any provision of Debtor Relief Laws, and all
present and future accrued and unpaid interest, including, without limitation,
post-petition interest if any Co‑Borrower voluntarily or involuntarily becomes
subject to any Debtor Relief Laws; provided that Secured Obligations of a
Co-Borrower shall exclude any Excluded Swap Obligations with respect to such
Co-Borrower.

“Secured Party” has the meaning given to such term in each Security Agreement.

“Security Agreement” means the Second Amended and Restated Security Agreement
dated as of the date hereof executed and delivered by each Co-Borrower, together
with any joinders thereto and any other collateral security agreement executed
by a Co-Borrower, in each case in form and substance satisfactory to the
Administrative Agent.

“Seventh Amendment” means that certain Seventh Amendment to Second Amended and
Restated Credit Agreement dated as of April [__], 2020, among the Co-Borrowers,
the Lenders and the Administrative Agent.

“Seventh Amendment Effective Date” means the date that all conditions to the
effectiveness of the Seventh Amendment are satisfied.

 

--------------------------------------------------------------------------------

 

“Sixth Amendment” means that certain Sixth Amendment to Second Amended and
Restated Credit Agreement dated as of August 11, 2016, among the Co-Borrowers,
the Lenders and the Administrative Agent.

“Sixth Amendment Effective Date” means the date that all conditions to the
effectiveness of the Sixth Amendment are satisfied.

“Special Dividend” means that certain dividend to be paid by the Parent on or
about August 8, 2016 in an aggregate amount not to exceed $40,000,000.

“Specified Loan Party” means any Co-Borrower that is not then an “eligible
contract participant” under the Commodity Exchange Act (as determined prior to
giving effect to Section 11.11).

“Specified Transaction” means any (a) Acquisition permitted pursuant to
Section 7.04(iii) in which the aggregate consideration therefor exceeds
$5,000,000, (b) any material Disposition, and (c) any Restricted Payment made
pursuant to Section 7.03(c).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

“Supported QFC” has the meaning specified in Section 10.22.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means with respect to any Co-Borrower any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
with the meaning of Section 1a(47) of the Commodity Exchange Act.

 

--------------------------------------------------------------------------------

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B, or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Parent.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitment and Revolving Credit Exposure of such Lender.

“Total Funded Debt” means all Debt of the Parent and its Subsidiaries,
determined on a consolidated basis, excluding, without duplication,
(a) contingent obligations in respect of Contingent Liabilities (except to the
extent constituting Contingent Liabilities in respect of Debt of a Person other
than any Co-Borrower or any Subsidiary), (b) Hedging Obligations and (c) Debt of
a Co-Borrower to Subsidiaries and Debt of Subsidiaries to a Co-Borrower or to
other Subsidiaries.

“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) the difference of (i) Total Funded Debt as of such day minus
(ii) Available Cash as of such day in excess of $25,000,000, but in no event
shall the amount subtracted pursuant to this clause (a)(ii) exceed $75,000,000,
to (b) EBITDA for the Computation Period ending on such day.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

--------------------------------------------------------------------------------

 

“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UCC” has the meaning set forth in the Security Agreement.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.22.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Wholly-Owned Subsidiary” means, as to any Person, a Subsidiary all of the
Capital Securities of which (except directors’ qualifying Capital Securities)
are at the time directly or indirectly owned by such Person and/or another
Wholly-Owned Subsidiary of such Person.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.02Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

--------------------------------------------------------------------------------

 

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

1.03Accounting Terms.

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in

 

--------------------------------------------------------------------------------

 

conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, (i) indebtedness of the Parent and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470–20 on financial liabilities shall
be disregarded, and (ii) all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under FASB ASC
Topic 825 “Financial Instruments” (or any other financial accounting standard
having a similar result or effect) to value any Debt of the Parent or any
Subsidiary at “fair value”, as defined therein. For purposes of determining the
amount of any outstanding Debt, no effect shall be given to any election by the
Co-Borrowers to measure an item of Debt using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification 825–10–25
(formerly known as FASB 159) or any similar accounting standard).

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Co-Borrowers or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Co-Borrowers shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Co-Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  For purposes of determining compliance with any provision
of this Agreement, the determination of whether a lease is to be treated as an
operating lease or a capital lease shall be made without giving effect to any
change in accounting for leases pursuant to GAAP resulting from the
implementation of proposed Accounting Standards Update (ASU) Leases (Topic 840)
issued August 17, 2010, or any successor proposal.

(c)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Parent and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.

1.04Rounding.  Any financial ratios required to be maintained by the
Co-Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05Times of Day; Rates.  Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).  

 

--------------------------------------------------------------------------------

 

1.06Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.07Exchange Rates; Currency Equivalents.

(a)The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies.  Such Dollar Equivalent shall become
effective as of such Revaluation Date and shall be the Dollar Equivalent of such
amounts until the next Revaluation Date to occur.  Except for purposes of
financial statements delivered by the Parent hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the L/C Issuer, as applicable.

(b)Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount is expressed in Dollars, but such
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the L/C Issuer, as the
case may be.

(c)The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rates (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

1.08Additional Alternative Currencies.

(a)The Co-Borrowers may from time to time request that Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is Eligible
Currency.  Such request shall be subject to the approval of the Administrative
Agent and the L/C Issuer.

(b)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and the
L/C Issuer, in their sole discretion).  The Administrative Agent shall promptly
notify the L/C Issuer thereof.  The L/C Issuer shall notify the Administrative
Agent, not later than 11:00 a.m., ten Business Days after receipt of such
request

 

--------------------------------------------------------------------------------

 

whether it consents, in its sole discretion, to the issuance of Letters of
Credit in such requested currency.

(c)Any failure by the L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the L/C Issuer to permit Letters of Credit to be issued in such requested
currency.  If the Administrative Agent and the L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Co-Borrowers and such currency shall thereupon be
deemed for all purposes to be an Alternative Currency hereunder for purposes of
any Letter of Credit issuances.  If the Administrative Agent shall fail to
obtain consent to any request for an additional currency under this
Section 1.08, the Administrative Agent shall promptly so notify the
Co-Borrowers.

1.09Change of Currency.

(a)Each obligation of the Co-Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation).  If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency.

(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

ARTICLE II.

the COMMITMENTS and Credit Extensions

2.01Revolving Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Co‑Borrowers from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Revolving Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Commitment.  Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Co-Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this

 

--------------------------------------------------------------------------------

 

Section 2.01.  Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

2.02Borrowings, Conversions and Continuations of Revolving Loans.

(a)Each Revolving Borrowing, each conversion of Revolving Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Co-Borrowers’ irrevocable notice to the Administrative Agent, which may be given
by (A) telephone or (B) a Revolving Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of
Revolving Loan Notice.  Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Revolving Loans, and
(ii) on the requested date of any Borrowing of Base Rate Revolving Loans.  Each
telephonic notice by the Co‑Borrowers pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Revolving Loan Notice, appropriately completed and signed by a Responsible
Officer of the Parent.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to a Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof.  Each Revolving Loan Notice (whether telephonic or written)
shall specify (i) whether the Co-Borrowers are requesting a Revolving Borrowing,
a conversion of Revolving Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Revolving Loans to be borrowed, converted or continued,
(iv) the Type of Revolving Loans to be borrowed or to which existing Revolving
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Co-Borrowers fails to specify a Type of
Revolving Loan in a Revolving Loan Notice or if the Co-Borrowers fail to give a
timely notice requesting a conversion or continuation, then the applicable
Revolving Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Co-Borrowers request a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Revolving Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b)Following receipt of a Revolving Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Revolving Loans, and if no timely notice of a conversion or
continuation is provided by the Co-Borrowers, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  In the case of a Revolving Borrowing,
each Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Revolving Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Co-Borrowers in like funds as received by the
Administrative Agent either by

 

--------------------------------------------------------------------------------

 

(i) crediting the account of the Co-Borrowers on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Co-Borrowers; provided, however, that if, on the
date the Revolving Loan Notice with respect to such Borrowing is given by the
Co-Borrowers, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Co-Borrowers as provided
above.

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a (i) Default (other than an Event of Default),
no Loans may be requested as, converted to or continued as Eurodollar Rate Loans
with an Interest Period in excess of one month without the consent of the
Required Lenders and (ii) during the existence of an Event of Default, no Loans
may be requested as, converted or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(d)The Administrative Agent shall promptly notify the Co-Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Co-Borrowers
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.  Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Co‑Borrowers and the Lenders in the absence of manifest error.

(e)After giving effect to all Revolving Borrowings, all conversions of Revolving
Loans from one Type to the other, and all continuations of Revolving Loans as
the same Type, there shall not be more than ten Interest Periods in effect with
respect to Revolving Loans.

(f)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Co-Borrowers, the Administrative Agent and such
Lender.

2.03Letters of Credit.

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of each Co-Borrower, and to amend Letters of Credit previously issued by
it, in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of any Co-Borrower and any drawings

 

--------------------------------------------------------------------------------

 

thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Co-Borrowers for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Co-Borrowers that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Co-Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Co-Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

(ii)The L/C Issuer shall not issue any Letter of Credit, if:

(A)the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date; or

(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the

 

--------------------------------------------------------------------------------

 

case of a standby Letter of Credit, or $50,000, in the case of a commercial
Letter of Credit;

(D)such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;

(E)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder;

(F)any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Co-Borrowers or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(G)the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency.

(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of a Co-Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Parent.  
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier or by electronic transmission using the system
provided by the L/C Issuer.  Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two

 

--------------------------------------------------------------------------------

 

Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may
require.  Additionally, the Co-Borrowers shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Co-Borrowers and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent, any Co-Borrower or any
Subsidiary, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Co-Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

(iii)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Co-Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the
Co-Borrowers and the Administrative Agent thereof.  In the case of a Letter of
Credit denominated in an

 

--------------------------------------------------------------------------------

 

Alternative Currency, the Co-Borrowers shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Co-Borrowers shall have notified the L/C Issuer promptly following receipt of
the notice of drawing that the Co-Borrowers will reimburse the L/C Issuer in
Dollars.  In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Co-Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Co-Borrowers shall reimburse the L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing and in
the applicable currency.  If the Co-Borrowers fail to so reimburse the L/C
Issuer by such time, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars
in the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof.  In such event, the
Co-Borrowers shall be deemed to have requested a Revolving Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Revolving Loan
Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii)Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Revolving Loan
to the Co-Borrowers in such amount.  The Administrative Agent shall remit the
funds so received to the L/C Issuer in Dollars.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Co-Borrowers shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C

 

--------------------------------------------------------------------------------

 

Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.

(iv)Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v)Each Lender’s obligation to make Revolving Loans or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, any Co-Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Co-Borrowers of a Revolving Loan Notice).  No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
Co-Borrowers to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi)If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Revolving Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(d)Repayment of Participations.

(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Co-Borrowers
or otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent

 

--------------------------------------------------------------------------------

 

will distribute to such Lender its Applicable Percentage thereof in Dollars and
in the same funds as those received by the Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)Obligations Absolute.  The obligation of the Co-Borrowers to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that any Co-Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of any Co-Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice any Co-Borrower;

(v)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vi)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any

 

--------------------------------------------------------------------------------

 

beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

(vii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, a Co-Borrower or any
Subsidiary; or

(viii)any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Co-Borrowers or in the relevant
currency markets generally.

The Co-Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Co-Borrowers’ instructions or other irregularity, the
Co-Borrowers will immediately notify the L/C Issuer.  The Co-Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)Role of L/C Issuer.  Each Lender and each Co-Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Co‑Borrowers hereby assume all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Co-Borrowers’ pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Co-Borrowers may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Co-Borrowers, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Co-Borrowers which the Co-Borrowers prove were caused by
the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.  The L/C Issuer may
send a Letter of Credit or

 

--------------------------------------------------------------------------------

 

conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunications message or overnight courier,
or any other commercially reasonable means of communicating with a beneficiary.

(g)Applicability of ISP and UCP; Limitation of Liability.  Unless otherwise
expressly agreed by the L/C Issuer and the Co-Borrowers when a Letter of Credit
is issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit
and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Co-Borrowers for, and the L/C Issuer’s rights and remedies against the
Co-Borrowers shall not be impaired by, any action or inaction of the L/C Issuer
required or permitted under any Law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such Law or practice.

(h)Letter of Credit Fees.  The Co-Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each calendar quarter, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Co-Borrowers shall pay directly to the L/C Issuer for its own
account, in Dollars, a fronting fee (i) with respect to each commercial Letter
of Credit, at the rate specified in the Agent Fee Letter, computed on the Dollar
Equivalent of the amount of such Letter of Credit, and payable upon the issuance
or renewal thereof, (ii) with respect to any amendment of a commercial Letter of
Credit increasing the amount of such Letter of Credit, at a rate separately
agreed between the Co-Borrowers and the L/C Issuer, computed on the Dollar
Equivalent of the amount of such increase, and payable upon the effectiveness of
such amendment, and (iii) with respect to each standby Letter of Credit, at the
rate per annum specified in the Agent Fee Letter, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears.  Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly

 

--------------------------------------------------------------------------------

 

period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  In addition, the Co-Borrowers shall pay directly to the L/C
Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(j)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04Swing Line Loans.

(a)The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, but in its sole discretion and without any
obligation, to make loans (each such loan, a “Swing Line Loan”) to the
Co-Borrowers from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Revolving Loans and L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, however, that
(x) after giving effect to any Swing Line Loan, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the Revolving Credit Exposure of
any Lender shall not exceed such Lender’s Commitment, (y) the Co-Borrowers shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan and (z) the Swing Line Lender shall not be under any obligation to
make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure.  Within the foregoing limits, and subject
to the other terms and conditions hereof, the Co-Borrowers may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b)Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Co-Borrowers’ irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Parent.  Each
such Swing Line Loan Notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business
Day.  Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative

 

--------------------------------------------------------------------------------

 

Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Co-Borrowers at its office by crediting the account of the
Co-Borrowers on the books of the Swing Line Lender in immediately available
funds.

(c)Refinancing of Swing Line Loans.

(i)The Swing Line Lender, at any time in its sole discretion, may request, on
behalf of the Co-Borrowers (which hereby irrevocably authorize the Swing Line
Lender to so request on their behalf) request that each Lender make a Base Rate
Revolving Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Revolving Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish the Co-Borrowers with a copy of the applicable
Revolving Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Revolving Loan Notice available to
the Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Revolving
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Revolving Loan to
the Co-Borrowers in such amount.  The Administrative Agent shall remit the funds
so received to the Swing Line Lender and applied to repay the refunded Swing
Line Loan.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii)If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in

 

--------------------------------------------------------------------------------

 

Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv)Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, any Co-Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Co-Borrowers to repay
Swing Line Loans, together with interest as provided herein.

(d)Repayment of Participations.

(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e)Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Co-Borrowers for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Revolving Loan or risk
participation pursuant to this Section 2.04 to

 

--------------------------------------------------------------------------------

 

refinance such Lender’s Applicable Percentage of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.

(f)Payments Directly to Swing Line Lender.  The Co-Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05Prepayments.

(a)The Co-Borrowers may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Revolving Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Revolving Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Revolving
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Revolving Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Co-Borrowers, the Co-Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.17, each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Applicable Percentages.

(b)The Co-Borrowers may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Co-Borrowers, the Co-Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

(c)If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Co-Borrowers shall immediately prepay Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Co-Borrowers shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Aggregate Commitments then in effect.

2.06Termination or Reduction of Commitments.  The Co-Borrowers may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time

 

--------------------------------------------------------------------------------

 

permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Co-Borrowers shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments.  Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

2.07Repayment of Loans.

(a)The Co-Borrowers shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Revolving Loans outstanding on such date.

(b)The Co-Borrowers shall repay each Swing Line Loan on the earlier to occur of
(i) demand by the Swing Line Lender and (ii) the Maturity Date.

2.08Interest.

(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Revolving Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by the Co-Borrowers
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii)Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clauses (b)(i) and (b)(ii) above), the Co-Borrowers
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating

 

--------------------------------------------------------------------------------

 

interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.09Fees.  In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a)Commitment Fee.  The Co-Borrowers shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.17.  For avoidance of doubt, the Outstanding
Amount of Swing Line Loans shall not be counted towards or considered usage of
the Aggregate Commitments for purposes of determining the commitment fee.  The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each calendar quarter, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability
Period.  The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(b)Other Fees.

(i)The Co-Borrowers shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Agent Fee Letter.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

(ii)The Co-Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or

 

--------------------------------------------------------------------------------

 

any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Parent and its Subsidiaries or for any other reason, the
Co-Borrowers or the Lenders determine that (i) the Total Leverage Ratio as
calculated by the Co-Borrowers as of any applicable date was inaccurate and
(ii) a proper calculation of the Total Leverage Ratio would have resulted in
higher pricing for such period, the Co-Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to any Co-Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII.  The Co-Borrowers’ obligations under
this paragraph shall survive the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder.

2.11Evidence of Debt.

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Co-Borrowers
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Co-Borrowers hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Co-Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

--------------------------------------------------------------------------------

 

2.12Payments Generally; Administrative Agent’s Clawback.

(a)General.  All payments to be made by the Co-Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Co-Borrowers hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Co-Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(b)(i)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Borrowing of Eurodollar Rate Loans (or, in the
case of any Revolving Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Revolving Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Revolving Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Revolving
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Co-Borrowers a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Revolving Borrowing available to the Administrative Agent, then the
applicable Lender and the Co-Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Co-Borrowers to but
excluding the date of payment to the Administrative Agent (provided the
Administrative Agent shall first demand payment from the Lender which has not
made its share of the applicable Revolving Borrowing available to the
Administrative Agent prior to making demand on the Co-Borrowers), at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Co-Borrowers, the interest rate applicable to Base Rate Loans.  If the
Co-Borrowers and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Co-Borrowers the amount of such interest paid by the Co-Borrowers
for such period.  If such Lender pays its share of the applicable Revolving
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Revolving Loan included in such Revolving Borrowing.  Any payment
by the Co-Borrowers shall be without prejudice to

 

--------------------------------------------------------------------------------

 

any claim the Co-Borrowers may have against a Lender that shall have failed to
make such payment to the Administrative Agent.

(ii)Payments by Co-Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Co‑Borrowers prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Co-Borrowers will not make
such payment, the Administrative Agent may assume that the Co-Borrowers have
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due.  In such event, if the Co-Borrowers have not in fact made
such payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Co-Borrowers with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Co-Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Revolving Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Revolving Loans or participations and accrued interest thereon greater than its
pro

 

--------------------------------------------------------------------------------

 

rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and other amounts owing them, provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Co-Borrowers pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided in Section 2.16, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Co-Borrowers or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

Each Co-Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Co-Borrower rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Co‑Borrower in the
amount of such participation.

2.14Increase in Commitments.

(a)Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Co-Borrowers
may from time to time, request an increase in the Aggregate Commitments by up to
an aggregate amount (for all such requests) not exceeding $50,000,000; provided
that (i) any such request for an increase shall be in a minimum amount of
$10,000,000, and (ii) the Co-Borrowers may make a maximum of three such
requests.  At the time of sending such notice, the Co-Borrowers (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).

(b)Lender Elections to Increase.  Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase.  Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

 

--------------------------------------------------------------------------------

 

(c)Notification by Administrative Agent; Additional Lenders.  The Administrative
Agent shall notify the Co-Borrowers and each Lender of the Lenders’ responses to
each request made hereunder.  To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent, the L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld), the
Co-Borrowers may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

(d)Effective Date and Allocations.  If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Co-Borrowers
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Co-Borrowers and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e)Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Parent shall deliver to the Administrative Agent a certificate of
each Co-Borrower dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Co-Borrower
(i) certifying and attaching the resolutions adopted by such Co-Borrower
approving or consenting to such increase, and (ii) certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (except that any representation or warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (except that
any representation or warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) as of such
earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of
Section 5.04 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) no
Default exists.  The Co-Borrowers shall prepay any Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Applicable Percentages arising from any non-ratable increase in the
Commitments under this Section.

(f)Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15Appointment of the Parent as Agent for Co-Borrowers; Reliance
by  Administrative Agent.  Each Co-Borrower irrevocably appoints the Parent as
its agent hereunder to make requests on such Co-Borrower’s behalf under
Article II hereof for borrowings to be made by such Co-Borrower and for Letters
of Credit to be issued for such Co-Borrower’s sole or joint account, to select
on such Co-Borrower’s behalf the interest rate to be applicable under Article II
hereof to Borrowings made by such Co-Borrower and to take any other action
contemplated by the Loan Documents with respect to credit extended hereunder to
such Co‑Borrower.  The Administrative Agent and the Lenders shall be entitled to
conclusively presume that any action by the Parent under the Loan Documents is
taken on behalf of any one or more of the relevant Co-Borrowers whether or not
the Parent so indicates.

 

--------------------------------------------------------------------------------

 

2.16Cash Collateral.

(a)Certain Credit Support Events.  If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Co-Borrowers shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Co-Borrowers shall immediately (in the case
of clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.17(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

(b)Grant of Security Interest.  The Co-Borrowers, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest (subject to any Liens that may arise by operation of Law) in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Co-Borrowers will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.  All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  The
Co-Borrowers shall pay on demand therefor from time to time all customary
account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan

 

--------------------------------------------------------------------------------

 

Documents and the other applicable provisions of the Loan Documents, and (y) the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

2.17Defaulting Lenders.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the
Co-Borrowers may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Co-Borrowers, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the
Co-Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Co-Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans

 

--------------------------------------------------------------------------------

 

of, or L/C Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swing Line
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.17(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Co-Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16.

(C)With respect to any fee payable under Section 2.09(a) or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Co-Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment.  Subject to
Section 10.22, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v)Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Co-Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under

 

--------------------------------------------------------------------------------

 

applicable Law, (x) first, prepay Swing Line Loans in an amount equal to the
Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the L/C
Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.16.

(b)Defaulting Lender Cure.  If the Co-Borrowers, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.17(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Co-Borrowers while that Lender was a Defaulting Lender; and
provided, further, that subject to Section 10.22 and except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  

(i)Any and all payments by or on account of any obligation of any Co‑Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Co-Borrower, then the Administrative Agent or such Co-Borrower shall
be entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)If any Co-Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Co-Borrower shall be increased as necessary so

 

--------------------------------------------------------------------------------

 

that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii)If any Co-Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Co-Borrower or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Co-Borrower or the Administrative Agent, to
the extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Co-Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)Payment of Other Taxes by the Co-Borrowers.  Without limiting the provisions
of subsection (a) above, the Co-Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)Tax Indemnifications.

(i)Each of the Co-Borrowers shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Co-Borrowers by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.  Each of the Co-Borrowers shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below, net of
any amounts the Administrative Agent has received as a setoff against such
Lender pursuant to Section 3.01(c)(ii) below; provided that if a Co-Borrower is
required to directly indemnify the Administrative Agent pursuant to this
sentence, the Administrative Agent shall take all steps reasonably requested by
such Co-Borrower (as such Co-Borrower’s expense) in order to ensure that such
Co-Borrower is subrogated to the Administrative Agent’s right to collect from
the applicable Lender.

 

--------------------------------------------------------------------------------

 

(ii)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Co-Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Co-Borrowers to do so), (y) the
Administrative Agent and the Co-Borrowers, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Co-Borrowers, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Co-Borrower in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Co-Borrower to a Governmental Authority as provided in this Section 3.01,
the applicable Co-Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e)Status of Lenders; Tax Documentation.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Parent and the Administrative Agent, at the time or times reasonably requested
by the Parent or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Parent or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Parent or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Parent or the Administrative Agent
as will enable the Parent or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

--------------------------------------------------------------------------------

 

(ii)Without limiting the generality of the foregoing, in the event that any
Co-Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Parent and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent or the Administrative Agent), executed  copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent or the Administrative
Agent), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed  copies of IRS Form W‑8BENE (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II)executed copies of IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Co-Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed  copies of IRS Form W-8BENE (or W-8BEN, as
applicable); or

(IV)to the extent a Foreign Lender is not the beneficial owner, executed  copies
of IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BENE (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign

 

--------------------------------------------------------------------------------

 

Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent or the Administrative
Agent), executed  copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Parent or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Parent
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent or the
Administrative Agent as may be necessary for the applicable Co-Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Parent and the Administrative Agent in writing of its legal
inability to do so.

(iv)For purposes of determining withholding Taxes imposed under FATCA, from and
after the Fourth Amendment Effective Date, the Co-Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it

 

--------------------------------------------------------------------------------

 

has received a refund of any Taxes as to which it has been indemnified by any
Co-Borrower or with respect to which any Co-Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to such Co-Borrower an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Co-Borrower under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that such Co-Borrower upon the request of the Recipient, agrees to repay the
amount paid over to such Co-Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to a
Co-Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after –Tax position than such Recipient would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Co-Borrower or any other Person.

(g)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund or charge interest with respect
to any Credit Extension, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, upon notice thereof by such Lender
to the Co-Borrowers (through the Administrative Agent), (i) any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Co-Borrowers that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (A) the Co-Borrowers shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (B) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent

 

--------------------------------------------------------------------------------

 

shall during the period of such suspension compute the Base Rate applicable to
such Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Co-Borrowers shall
also pay accrued interest on the amount so prepaid or converted, together with
any additional amounts required pursuant to Section 3.05.

3.03Inability to Determine Rates.  

(a)If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that (A)
Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) (1) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan and (2) the circumstances described in Section 3.03(c)(i) do not
apply (in each case with respect to this clause (i), “Impacted Loans”), or (ii)
the Administrative Agent or the Required Lenders determine that for any reason
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Co‑Borrowers and each Lender. Thereafter, (x) the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended (to the extent of
the affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of
a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (or, in the case of a determination by the
Required Lenders described in clause (ii) of this Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Co-Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Revolving Borrowing of Base Rate Loans in the amount specified therein.

(b)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent in consultation with the Co-Borrowers, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section 3.03, (ii) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Co-Borrowers that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (iii)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Co-Borrowers written
notice thereof.

 

--------------------------------------------------------------------------------

 

(c)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, but without limiting Sections 3.03(a) and (b) above, if the
Administrative Agent determines (which determination shall be conclusive and
binding upon all parties hereto absent manifest error), or the Co-Borrowers or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Co-Borrowers) that the Co-Borrowers or Required
Lenders (as applicable) have determined (which determination likewise shall be
conclusive and binding upon all parties hereto absent manifest error), that:

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having or purporting to have jurisdiction over the Administrative Agent has made
a public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide LIBOR after such specific date (such specific
date, the “Scheduled Unavailability Date”); or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.03, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Co-Borrowers may amend this Agreement solely for
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then-existing convention for similar
Dollar-denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar Dollar-denominated syndicated credit facilities for such benchmarks
which adjustment or method for calculating such adjustment shall be published on
an information service as selected by the Administrative Agent from time to time
in its reasonable discretion and may be periodically updated (the “Adjustment;”
and any such proposed rate, a “LIBOR Successor Rate”), and any such amendment
shall become effective at 5:00 p.m. on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Co-Borrowers unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders (A) in the case of an amendment to replace LIBOR with a rate
described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment.  Such LIBOR Successor Rate shall be applied in
a manner consistent with market practice; provided that to the extent such
market practice is not

 

--------------------------------------------------------------------------------

 

administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

(d)If no LIBOR Successor Rate has been determined and the circumstances under
clause (c)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Co-Borrowers
and each Lender. Thereafter, (i) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (ii) the Eurodollar
Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Co-Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (ii)) in the
amount specified therein.

(e)Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

(f)In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.

(g)For purposes hereof:

(i)“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement);

(ii)“Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York for the

 

--------------------------------------------------------------------------------

 

purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement;

(iii)“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website and that has been selected or recommended by
the Relevant Governmental Body;

(iv)“SOFR-Based Rate” means SOFR or Term SOFR; and

(v)“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body ,in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Co-Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such

 

--------------------------------------------------------------------------------

 

Lender’s or the L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy and liquidity),
then from time to time the Co-Borrowers will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Parent shall be
conclusive absent manifest error.  The Co-Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Co-Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Co-Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e)Reserves on Eurodollar Rate Loans.  The Co-Borrowers shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as reasonably
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Co-Borrowers shall have
received at least ten (10) days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice ten

 

--------------------------------------------------------------------------------

 

(10) days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable ten (10) days from receipt of such notice.

3.05Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Co-Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by any Co-Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Co-Borrower;
or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by a Co-Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Co-Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Co-Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  Each Lender may make any Credit
Extension to the Co-Borrowers through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Co-Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or requires the
Co-Borrowers to pay any Indemnified Taxes or additional amounts to any Lender,
the L/C Issuer, or any Governmental Authority for the account of any Lender or
the L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Co-Borrowers such Lender or
the L/C Issuer shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the

 

--------------------------------------------------------------------------------

 

L/C Issuer, as the case may be.  The Co-Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if a Co-Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.06(a), the Co-Borrowers may replace such Lender in accordance with
Section 10.13.

3.07Survival.  All of the Co-Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO Credit Extensions

4.01Conditions of Initial Credit Extension.  The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing
Co-Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i)executed counterparts of this Agreement, and each Security Agreement,
together with related UCC-1 financing statements, intellectual property filings
and stock or other appropriate certificates, if applicable, for 100% of all
Capital Securities of each Domestic Subsidiary (other than the Capital
Securities of any Domestic Subsidiary that is directly or indirectly owned by a
Foreign Subsidiary) and 65% of all voting Capital Securities and 100% of the
non-voting Capital Securities of each Foreign Subsidiary and stock or other
appropriate powers, sufficient in number for distribution to the Administrative
Agent, each Lender and the Co-Borrowers;

(ii)a Note executed by the Co-Borrowers in favor of each Lender requesting a
Note;

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Co-Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible

 

--------------------------------------------------------------------------------

 

Officer in connection with this Agreement and the other Loan Documents to which
such Co-Borrower is a party;

(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Co-Borrower is duly organized or formed, and that
each Co-Borrower is validly existing, in good standing and qualified to engage
in business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v)a favorable opinion of Patton Boggs LLP, counsel to the Co‑Borrowers,
addressed to the Administrative Agent and each Lender, as to matters concerning
the Co-Borrowers and the Loan Documents as the Required Lenders may reasonably
request;

(vi)a certificate of a Responsible Officer of each Co-Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Co-Borrower and
the validity against such Co-Borrower of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii)a certificate signed by a Responsible Officer of the Parent certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

(viii)a duly completed Perfection Certificate, signed by a Responsible Officer
of the Parent;

(ix)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect; and

(x)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b)Any fees required to be paid on or before the Closing Date shall have been
paid.

(c)Unless waived by the Administrative Agent, the Co-Borrowers shall have paid
all Attorney Costs of counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced prior
to or on the Closing Date, plus such additional Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing proceedings (provided

 

--------------------------------------------------------------------------------

 

that such estimate shall not thereafter preclude a final settling of accounts
between the Co-Borrowers and the Administrative Agent).

(d)The Closing Date shall have occurred on or before August 28, 2009.

(e)With respect to each parcel of real property owned by any Co-Borrower on the
date hereof and for which a mortgage was previously delivered to Administrative
Agent in connection with the Existing Credit Agreement or any predecessor credit
agreement, a duly executed Amendment to mortgage providing for the continuation
of the fully perfected Lien, in favor of the Administrative Agent, in all right,
title and interest of such Co-Borrower in such real property.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02Conditions to all Credit Extensions.  The obligation of each Lender to honor
any Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a)The representations and warranties of the Co-Borrowers contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
in all material respects (except that any representation or warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (except that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 5.04 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.

(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c)The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

(d)In the case of a Credit Extension to be denominated in an Alternative
Currency, such currency remains an Eligible Currency.

 

--------------------------------------------------------------------------------

 

Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Co-Borrowers shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Co-Borrowers represent and warrant to the Administrative Agent and the
Lenders that:

5.01Organization.  Each Co-Borrower and each Subsidiary is validly existing and
in good standing under the laws of its jurisdiction of organization; and each
Co-Borrower and each Subsidiary is duly qualified to do business in each
jurisdiction where, because of the nature of its activities or properties, such
qualification is required, except for such jurisdictions where the failure to so
qualify would not have a Material Adverse Effect.

5.02Authorization; No Conflict.  Each Co-Borrower is duly authorized to execute
and deliver each Loan Document to which it is a party, each Co-Borrower is duly
authorized to borrow monies hereunder and each Co-Borrower is duly authorized to
perform its Obligations under each Loan Document to which it is a party.  The
execution, delivery and performance by each Co-Borrower of each Loan Document to
which it is a party, and the borrowings by the Co-Borrowers hereunder, do not
and will not (a) require any material consent or approval of any Governmental
Authority (other than any consent or approval which has been obtained and is in
full force and effect), (b) conflict with (i) any provision of material law,
(ii) any Organization Documents of any Co-Borrower or (iii) any material
agreement, indenture, instrument or other document, or any material judgment,
order or decree, which is binding upon any Co-Borrower or any of their
respective properties or (c) require, or result in, the creation or imposition
of any Lien on any asset of any Co-Borrower (other than Liens in favor of the
Administrative Agent created pursuant to the Collateral Documents).

5.03Validity and Binding Nature.  Each of this Agreement and each other Loan
Document to which any Co-Borrower is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

5.04Financial Statements; No Material Adverse Effect.

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the

 

--------------------------------------------------------------------------------

 

Parent and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Debt.

(b)The unaudited consolidated balance sheet of the Parent and its Subsidiaries
dated May 31, 2009, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the Fiscal Quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Parent and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.05Litigation and Contingent Liabilities.  No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to the Co‑Borrowers’ knowledge, threatened in writing against any
Co-Borrower or any Subsidiary which might reasonably be expected to have a
Material Adverse Effect, except as set forth in Schedule 5.05.  Other than any
liability incident to such litigation or proceedings, no Co‑Borrower or
Subsidiary has any material Contingent Liabilities not permitted by
Sections 7.01 or 7.14.

5.06Ownership of Properties; Liens.  Each Co-Borrower and each Subsidiary owns
good and, in the case of real property, marketable title to all of its
properties and assets, real and personal, tangible and intangible, of any nature
whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like) except as permitted by Section 7.02.

5.07Equity Ownership; Subsidiaries.  All issued and outstanding Capital
Securities of each Co-Borrower and each Subsidiary are duly authorized and
validly issued, fully paid, non-assessable, and free and clear of all Liens
other than those in favor of the Administrative Agent, and such securities were
issued in compliance with all applicable state and federal laws concerning the
issuance of securities.  Schedule 5.07 sets forth the authorized Capital
Securities of each Co-Borrower and each Subsidiary as of the Seventh Amendment
Effective Date.  All of the issued and outstanding Capital Securities of the
Co-Borrowers are owned as set forth on Schedule 5.07 as of the Seventh Amendment
Effective Date, and all of the issued and outstanding Capital Securities of each
Wholly-Owned Subsidiary are, directly or indirectly, owned by the
Co-Borrowers.  As of the Seventh Amendment Effective Date, except as set forth
on Schedule 5.07, there are no pre-emptive or other outstanding rights, options,
warrants, conversion rights or other similar agreements or understandings for
the purchase or acquisition of any Capital Securities of any Co-Borrower or any
Subsidiary.

 

--------------------------------------------------------------------------------

 

5.08ERISA Compliance.

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or is subject to a favorable opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the best knowledge of the Co-Borrowers, nothing has occurred that would prevent
or cause the loss of such tax-qualified status.

(b)There are no pending or, to the best knowledge of the Co-Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and no Co-Borrower nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan or
Multiemployer Plan; (ii) as of the most recent valuation date for any Pension
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is 60% or higher and no Co-Borrower nor any ERISA Affiliate knows
of any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iii) no Co-Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (iv) none
of the Co-Borrowers nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; and (v) no Pension
Plan has been terminated by the plan administrator thereof nor by the PBGC, and
no event or circumstance has occurred or exists that could reasonably be
expected to cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Pension Plan.

(d)Neither the Co-Borrowers nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (i) on the Sixth Amendment
Effective Date, those listed on Schedule 5.12 hereto and (ii) thereafter,
Pension Plans not otherwise prohibited by this Agreement, including Pension
Plans that are derived from a merger or acquisition transaction or any spin-off
of any Pension Plan described in this subsection.

(e)The Co-Borrowers represent and warrant as of the Sixth Amendment Effective
Date that the Co-Borrowers are not and will not be using “plan assets” (within
the meaning of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans
with respect to the Co‑Borrowers’ entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement.

 

--------------------------------------------------------------------------------

 

5.09Margin Regulations; Investment Company Act.

(a)None of the Co-Borrowers is engaged and none of the Co-Borrowers will engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock.  Following the application of the proceeds of each
Borrowing or drawing under each Letter of Credit, not more than 25% of the value
of the assets (either of any Co-Borrower only or the Parent and its Subsidiaries
on a consolidated basis) subject to the provisions of Sections 7.02 or 7.04 or
subject to any restriction contained in any agreement or instrument between any
Co-Borrower and any Lender or any Affiliate of any Lender relating to Debt
within the scope of Section 8.01(b) will be Margin Stock.

(b)None of the Co-Borrowers, any Person Controlling a Co-Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.10Taxes.  Each Co-Borrower and each Subsidiary has timely filed all tax
returns and reports required by law to have been filed and have paid all taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.  Each Co-Borrower and each Subsidiary have made
adequate reserves on their books and records in accordance with GAAP for all
taxes that have accrued but which are not yet due and payable.  There is no
proposed tax assessment against any Co-Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect.  No Co‑Borrower or Subsidiary is party to
any tax sharing agreement.

5.11Solvency, Etc.  On the Closing Date, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each Borrowing
hereunder and the use of the proceeds thereof, with respect to each Co-Borrower,
individually, (a) the fair value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated in accordance with GAAP,
(b) the present fair saleable value of its assets is not less than the amount
that will be required to pay the probable liability on its debts as they become
absolute and matured, (c) it is able to realize upon its assets and pay its
debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business, (d) it does not
intend to, and does not believe that it will, incur debts or liabilities beyond
its ability to pay as such debts and liabilities mature and (e) it is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which its property would constitute unreasonably small
capital.

5.12Environmental Compliance.  Each Co-Borrower and each Subsidiary conducts in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof each Co-Borrower and each Subsidiary has reasonably
concluded that such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

--------------------------------------------------------------------------------

 

5.13Insurance.  Set forth on Schedule 5.13 is a complete and accurate summary of
the property and casualty insurance program of the Co-Borrowers and the
Subsidiaries as of the Closing Date (including the names of all insurers, policy
numbers, expiration dates, amounts and types of coverage, annual premiums,
exclusions, deductibles, self-insured retention, and a description in reasonable
detail of any self-insurance program, retrospective rating plan, fronting
arrangement or other risk assumption arrangement involving any Co-Borrower or
any Subsidiary).  Each Co-Borrower and each Subsidiary and their properties are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Co‑Borrowers, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where such Co-Borrower or
such Subsidiary operate.

5.14Real Property.  Set forth on Schedule 5.14 is a complete and accurate list,
as of the Closing Date, of the address of all real property owned or leased by
any Co-Borrower or any Subsidiary, together with, in the case of leased
property, the name and mailing address of the lessor of such property.

5.15Information.  All information heretofore or contemporaneously herewith
furnished in writing by any Co-Borrower to the Administrative Agent or any
Lender for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Co-Borrower to the Administrative Agent or any Lender pursuant
hereto or in connection herewith will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and none
of such information is or will be incomplete by omitting to state any material
fact necessary to make such information not misleading in light of the
circumstances under which it was made; it being hereby acknowledged by the
Administrative Agent and the Lenders that any projections and forecasts provided
by the Co-Borrowers are based on good faith estimates and assumptions believed
by the Co-Borrowers to be reasonable as of the date of the applicable
projections or assumptions and that actual results during the period or periods
covered by any such projections and forecasts may differ from projected or
forecasted results.

5.16Intellectual Property.  Each Co-Borrower and each Subsidiary owns and
possesses or has a license or other right to use all patents, patent rights,
trademarks, trademark rights, trade names, trade name rights, service marks,
service mark rights and copyrights as are necessary for the conduct of the
businesses of the Co-Borrowers and the Subsidiaries, without any infringement
upon rights of others which could reasonably be expected to have a Material
Adverse Effect.

5.17Burdensome Obligations.  No Co-Borrower is a party to any agreement or
contract or subject to any restriction contained in its Organization Documents
which could reasonably be expected to have a Material Adverse Effect.

5.18Labor Matters.  Except as set forth on Schedule 5.18, no Co-Borrower or
Subsidiary is subject to any labor or collective bargaining agreement.  There
are no existing or threatened strikes, lockouts or other labor disputes
involving any Co-Borrower or Subsidiary that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect.  Hours worked by and
payment made to employees of the Co-Borrowers and Subsidiaries are not in
violation of the Fair Labor Standards Act or any other applicable law, rule or
regulation dealing with such matters.

 

--------------------------------------------------------------------------------

 

5.19No Default.  No Co-Borrower or Subsidiary thereof is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.20Taxpayer Identification Number.  The true and correct U.S. taxpayer
identification number for each Co-Borrower is set forth on Schedule 5.20.

5.21Compliance with Laws.  Each Co-Borrower and each Subsidiary is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.22Sanctions Concerns and Anti-Corruption Laws.  

(a)Sanctions Concerns.  No Co-Borrower, nor any of its Subsidiaries, nor, to the
knowledge of any Co‑Borrower and its Subsidiaries, any director, officer or
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is, or is
owned or controlled by one or more individuals or entities that are (i)
currently the subject or target of any Sanctions, (ii) included on OFAC's List
of Specially Designated Nationals or HMT's Consolidated List of Financial
Sanctions Targets, or any similar list enforced by any other relevant sanctions
authority or (iii) located, organized or resident in a Designated Jurisdiction.
The Co-Borrowers and their Subsidiaries have conducted their businesses in
compliance with all applicable Sanctions and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
Sanctions in all material respects.

(b)Anti-Corruption Laws.  The Co-Borrowers and their Subsidiaries have conducted
their business in compliance in all material respects with the FCPA, the UK
Bribery Act 2010 and other applicable anti-corruption legislation in other
jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws in all material
respects.

5.23EEA Financial Institution.  No Co-Borrower is an EEA Financial Institution.

5.24Covered Entity.  No Co-Borrower is an Covered Entity.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the

 

--------------------------------------------------------------------------------

 

Co-Borrowers shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01Financial Statements.  Deliver to the Administrative Agent:

(a)Annual Reports.  Promptly when available and in any event within 90 days
after the end of each Fiscal Year of the Parent (commencing with the Fiscal Year
ended February 28, 2010), a copy of the annual audit report of the Parent and
its Subsidiaries for such Fiscal Year, including therein consolidated balance
sheets and statements of earnings and cash flows of the Parent and its
Subsidiaries as at the end of such Fiscal Year, certified without adverse
reference to going concern value and without qualification by independent
auditors of recognized standing selected by the Parent and reasonably acceptable
to the Administrative Agent, together with a comparison with the previous Fiscal
Year certified by a Responsible Officer of the Parent.

(b)Interim Reports.  Promptly when available and in any event within 45 days
after the end of each Fiscal Quarter (except the last Fiscal Quarter of each
Fiscal Year) consolidated (and if requested by Administrative Agent,
consolidating) balance sheets of the Parent and its Subsidiaries as of the end
of such Fiscal Quarter, together with consolidated (and, if requested by
Administrative Agent, consolidating) statements of earnings and cash flows for
such Fiscal Quarter and for the period beginning with the first day of such
Fiscal Year and ending on the last day of such Fiscal Quarter, certified by a
Responsible Officer of the Parent.

(c)Projections.  As soon as practicable, and in any event not later than 45 days
after the commencement of each Fiscal Year, financial projections for the Parent
and its Subsidiaries for such Fiscal Year (including quarterly operating and
cash flow budgets) prepared in a manner consistent with the projections
delivered by the Parent to the Lenders prior to the Closing Date or otherwise in
a manner reasonably satisfactory to the Administrative Agent, accompanied by a
certificate of a Responsible Officer of the Parent on behalf of the Parent to
the effect that (a) such projections were prepared by the Parent in good faith,
(b) the Parent has a reasonable basis for the assumptions contained in such
projections and (c) such projections have been prepared in accordance with such
assumptions.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Co-Borrowers shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Co-Borrowers to furnish the information
and materials described in clauses (a) and (b) above at the times specified
therein.

6.02Certificates; Other Information.  Deliver to the Administrative Agent:

(a)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, chief operating officer or
treasurer of the Parent;

(b)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to

 

--------------------------------------------------------------------------------

 

the board of directors (or the audit committee of the board of directors) of the
Parent by independent accountants in connection with the accounts or books of
the Parent or any Subsidiary, or any audit of any of them;

(c)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Parent, and copies of all annual, regular, periodic and special reports and
registration statements which the Parent may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d)promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of the Co-Borrowers pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;

(e)promptly, and in any event within five Business Days after receipt thereof by
any Co-Borrower, copies of each notice or other correspondence received from the
SEC (or comparable agency in any applicable non-U.S. jurisdiction) concerning
any investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Co-Borrower;

(f)promptly following receipt, copies of any notices (including notices of
default or acceleration) received from any holder or trustee of, under or with
respect to any Debt;

(g)promptly, such additional information (including any financial statements or
notices required to be delivered to the Administrative Agent pursuant to
Section 6.01, 6.02, or 6.03, in which case such financial statements and notices
will be promptly delivered to the Lender making such request) regarding the
business, financial or corporate affairs of the Co-Borrower and the
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request;

(h)promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Act; and

(i)to the extent any Co-Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, an updated Beneficial Ownership
Certification promptly following any change in the information provided in the
Beneficial Ownership Certification delivered to any Lender in relation to such
Co-Borrower that would result in a change to the list of beneficial owners
identified in such certification.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date

 

--------------------------------------------------------------------------------

 

(i) on which the Parent posts such documents, or provides a link thereto on the
Parent’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Parent’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Parent
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Parent to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Parent shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Notwithstanding anything contained
herein, in every instance the Parent shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(a) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Co-Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Co-Borrowers hereunder
(collectively, “Co-Borrower Materials”) by posting the Co-Borrower Materials on
IntraLinks, Syndtrak, ClearPar or another substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Co-Borrowers or their Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Co-Borrowers hereby agree that (w) all Co‑Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Co-Borrower Materials “PUBLIC,” the Co-Borrowers shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Co-Borrower Materials as not containing any material
non-public information with respect to the Co-Borrowers or their securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Co-Borrower Materials constitute Information, they shall
be treated as set forth in Section 10.07); (y) all Co-Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Co-Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
that is not designated “Public Side Information”.

6.03Notices.  Promptly notify the Administrative Agent:

(a)of the occurrence of any Default;

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default

 

--------------------------------------------------------------------------------

 

under, a Contractual Obligation of any Co-Borrower or any Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension between any
Co-Borrower or Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Co-Borrower or Subsidiary, including pursuant to any applicable
Environmental Laws;

(c)of the occurrence of any ERISA Event; and

(d)of any material change in accounting policies or financial reporting
practices by any Co-Borrower or Subsidiary, including any determination by the
Co‑Borrowers referred to in Section 2.10(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Parent setting forth details of the occurrence
referred to therein and stating what action the Co-Borrowers have taken and
propose to take with respect thereto.  Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

6.04Books, Records and Inspections.  Keep, and cause each other Co-Borrower and
each Subsidiary to keep, its books and records in accordance with sound business
practices sufficient to allow the preparation of financial statements in
accordance with GAAP; permit, and cause each other Co-Borrower and each
Subsidiary to permit, any Lender or the Administrative Agent or any
representative thereof to inspect the properties and operations of the
Co-Borrowers and the Subsidiaries; and permit, and cause each other Co-Borrower
and each Subsidiary to permit, at any reasonable time and with reasonable notice
(or at any time without notice if an Event of Default exists), any Lender or the
Administrative Agent or any representative thereof to visit any or all of its
offices, to discuss its financial matters with its officers and its independent
auditors (and the Co-Borrowers hereby authorize such independent auditors to
discuss such financial matters with any Lender or the Administrative Agent or
any representative thereof), and to examine (and, at the expense of the
Co-Borrowers, photocopy extracts from) any of its books or other records; and
permit, and cause each other Co-Borrower and each Subsidiary to permit, the
Administrative Agent and its representatives to inspect the Inventory and other
tangible assets of the Co-Borrowers and the Subsidiaries, to perform, after the
occurrence and during the continuation of any Event of Default, appraisals of
the equipment of the Co-Borrowers and the Subsidiaries, and to inspect, audit,
check and make copies of and extracts from the books, records, computer data,
computer programs, journals, orders, receipts, correspondence and other data
relating to Inventory, Accounts and any other Collateral.  All such inspections
or audits by the Administrative Agent shall be at the Co-Borrowers’ expense;
provided that so long as no Default or Event of Default shall have occurred and
be continuing (i) there shall be no more than one (1) such inspection or audit
per Fiscal Year and (ii) the maximum expense for which the Co‑Borrowers shall be
responsible shall be $25,000.

6.05Maintenance of Property; Insurance.

(a)Keep, and cause each other Co-Borrower and Subsidiary to keep, all property
useful and necessary in the business of the Co-Borrowers in good working order
and condition, ordinary wear and tear excepted.

 

--------------------------------------------------------------------------------

 

(b)Maintain, and cause each other Co-Borrower and Subsidiary to maintain, with
responsible insurance companies, such insurance coverage as may be required by
any law or governmental regulation or court decree or order applicable to it and
such other insurance, to such extent and against such hazards and liabilities,
as is customarily maintained by companies similarly situated, but which shall
insure against all risks and liabilities of the type identified on Schedule 5.13
and shall have insured amounts no less than, and deductibles no higher than,
those set forth on such schedule; and, upon request of the Administrative Agent
or any Lender, furnish to the Administrative Agent or such Lender a certificate
setting forth in reasonable detail the nature and extent of all insurance
maintained by the Co-Borrowers and the Subsidiaries.  The Co-Borrowers shall
cause each issuer of an insurance policy to provide the Administrative Agent
with an endorsement (i) showing the Administrative Agent as loss payee with
respect to each policy of property or casualty insurance and naming the
Administrative Agent and each Lender as an additional insured with respect to
each policy of liability insurance, (ii) providing that 30 days’ notice will be
given to the Administrative Agent prior to any cancellation of, material
reduction or change in coverage provided by or other material modification to
such policy and (iii) reasonably acceptable in all other respects to the
Administrative Agent.  The Co-Borrowers shall execute and deliver to the
Administrative Agent a collateral assignment, in form and substance satisfactory
to the Administrative Agent, of each business interruption insurance policy
maintained by the Co-Borrowers.

(c)Unless the Co-Borrowers provide the Administrative Agent with evidence of the
insurance coverage required by this Agreement, after not less than fifteen (15)
days written notice to the Co-Borrowers, the Administrative Agent may purchase
insurance at the Co-Borrowers’ expense to protect the Administrative Agent’s and
the Lender’s interests in the Collateral.  This insurance may, but need not,
protect any Co-Borrower’s interests.  The coverage that the Administrative Agent
purchases may not pay any claim that is made against any Co-Borrower in
connection with the Collateral.  The Co‑Borrowers may later cancel any insurance
purchased by the Administrative Agent, but only after providing the
Administrative Agent with evidence that the Co-Borrowers have obtained insurance
as required by this Agreement.  If the Administrative Agent purchases insurance
for the Collateral, the Co-Borrowers will be responsible for the costs of that
insurance, including interest and any other charges that may be imposed with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance.  The costs of the insurance may be added to the
principal amount of the Loans owing hereunder.  The costs of the insurance may
be more than the cost of the insurance the Co-Borrowers may be able to obtain on
their own.

6.06Compliance with Laws; Payment of Taxes and Liabilities.  

(a)Comply, and cause each other Co-Borrower and Subsidiary to comply, in all
material respects with all applicable Laws, rules, regulations, decrees, orders,
judgments, licenses and permits, except where (i) failure to comply could not
reasonably be expected to have a Material Adverse Effect or (ii) such compliance
is being contested in good faith by appropriate proceedings diligently
conducted; and

(b)pay, and cause each other Co-Borrower and Subsidiary to pay, prior to
delinquency, all taxes and other governmental charges against it or any
Collateral, as well as claims of any kind which, if unpaid, could become a Lien
on any of its property; provided that the foregoing shall not

 

--------------------------------------------------------------------------------

 

require any Co-Borrower or Subsidiary to pay any such tax or charge so long as
it shall contest the validity thereof in good faith by appropriate proceedings
and shall set aside on its books adequate reserves with respect thereto in
accordance with GAAP and, in the case of a claim which could become a Lien on
any material Collateral, such contest proceedings shall stay the foreclosure of
such Lien or the sale of any portion of such Collateral to satisfy such claim.

6.07Maintenance of Existence, etc.  Maintain and preserve, and (subject to
Section 7.04) cause each other Co-Borrower and Subsidiary to maintain and
preserve, (a) its existence and good standing in the jurisdiction of its
organization and (b) its qualification to do business and good standing in each
jurisdiction where the nature of its business makes such qualification necessary
(other than such jurisdictions in which the failure to be qualified or in good
standing could not reasonably be expected to have a Material Adverse Effect).

6.08Use of Proceeds.  Use the proceeds of the Loans, and the Letters of Credit,
solely for working capital purposes, for Acquisitions permitted by Section 7.04,
for Capital Expenditures and for other general business purposes; and not use or
permit any proceeds of any Loan to be used, either directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of “purchasing or
carrying” any Margin Stock.

6.09Further Assurances.  Except as otherwise provided in this Agreement, take,
and cause each other Co-Borrower to take, such actions as are necessary or as
the Administrative Agent or the Required Lenders may reasonably request from
time to time to ensure that the Secured Obligations of each Co-Borrower under
the Loan Documents are secured by substantially all of the personal property
assets (except as set forth herein or in the Collateral Documents) of the
Co-Borrowers (as well as all Capital Securities of each Domestic Subsidiary
(other than a Domestic Subsidiary directly or indirectly owned by a Foreign
Subsidiary) and 65% of all voting Capital Securities and 100% of the non-voting
Capital Securities of each direct Foreign Subsidiary) and each Domestic
Subsidiary becomes a Co-Borrower (including, upon the acquisition or creation
thereof, any Subsidiary acquired or created after the Closing Date), in each
case as the Administrative Agent may determine, including (i) the execution and
delivery of a Joinder Agreement by any  Wholly‑Owned Domestic Subsidiary created
or acquired following the date hereof, together with documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a), (ii) the execution and
delivery of guaranties, security agreements, pledge agreements, financing
statements and other documents, and the filing or recording of any of the
foregoing, (iii) the delivery of certificated securities and other Collateral
with respect to which perfection is obtained by possession and (iv) if requested
by the Administrative Agent, favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clauses (i) and (ii)), all in
form, content and scope reasonably satisfactory to the Administrative Agent;
provided, however, to the extent the requirements of this Section 6.09 are
applicable to any new Subsidiary formed following the date hereof, or applicable
to a Subsidiary or assets acquired in connection with an Acquisition where the
entire consideration is less than $10,000,000, the Co-Borrowers shall have 10
days following the date of such formation or Acquisition, as applicable, to
fully comply with all other requirements of this Section 6.09.  As of the
Seventh Amendment Effective Date, neither of the Recently Acquired Subsidiaries
shall be Co-Borrowers; provided, however, upon the request of the Administrative
Agent, the Co‑Borrowers shall take such actions as are necessary or as the
Administrative Agent may reasonably request to add the Recently Acquired
Subsidiaries as Co-

 

--------------------------------------------------------------------------------

 

Borrowers hereunder and the Co-Borrowers shall deliver the items set forth in
clauses (i) – (iv) above for each of such Recently Acquired Subsidiaries.

6.10Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (b) all
Debt, as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Debt.

6.11Anti-Corruption Laws; Sanctions.  Conduct its business in compliance in all
material respects with the FCPA, the UK Bribery Act 2010 and other applicable
anti-corruption legislation in other jurisdictions and with all applicable
Sanctions, and maintain policies and procedures designed to promote and achieve
compliance with such laws and Sanctions.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Co-Borrowers shall not, nor shall they permit any
Subsidiary to, directly or indirectly:

7.01Debt.  Create, incur, assume or suffer to exist any Debt, except:

(a)Obligations under this Agreement and the other Loan Documents;

(b)Debt secured by Liens permitted by Sections 7.02(d), 7.02(h) and 7.02(j), and
extensions, renewals and refinancings thereof; provided that the aggregate
amount of all such Debt at any time outstanding shall not exceed $20,000,000;

(c)Debt of a Co-Borrower to any domestic Wholly-Owned Subsidiary or Debt of any
Wholly-Owned Subsidiary to a Co-Borrower or to a domestic Wholly-Owned
Subsidiary; provided that such Debt shall be evidenced by a demand note in form
and substance reasonably satisfactory to the Administrative Agent and pledged
and delivered to the Administrative Agent pursuant to the Collateral Documents
as additional collateral security for the Obligations, and the obligations under
such demand note shall be subordinated to the Obligations of the Co-Borrowers
hereunder in a manner reasonably satisfactory to the Administrative Agent;

(d)Hedging Obligations approved by Administrative Agent and incurred in favor of
a Lender or an Affiliate thereof for bona fide hedging purposes and not for
speculation;

(e)Debt described on Schedule 7.01 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased;

(f)Debt assumed in connection with Acquisitions permitted under Section 7.05 not
to exceed $10,000,000 at any time outstanding;

 

--------------------------------------------------------------------------------

 

(g)Debt consisting of seller financing incurred in connection with Acquisitions
permitted under Section 7.05 not to exceed $10,000,000 at any time outstanding;

(h)Debt incurred by a Co-Borrower or any Subsidiaries arising from agreements
providing for indemnification, adjustment of purchase price, earn-outs or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of such Co-Borrower or any such
Subsidiary pursuant to such agreements;

(i)guaranties by any Co-Borrower or any Subsidiary of Debt of any other
Co-Borrower or any Subsidiary with respect to, in each case, Debt otherwise
permitted to be incurred pursuant to this Section 7.01; and

(j)so long as there exists no Default before and immediately after giving effect
to the incurrence of any such Debt, other unsecured Debt, in addition to the
Debt listed above, in an aggregate outstanding amount not at any time exceeding
$20,000,000.

7.02Liens.  Create or permit to exist any Lien on any of its real or personal
properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:

(a)Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;

(b)Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves;

(c)Liens described on Schedule 7.02 as of the Closing Date;

(d)subject to the limitation set forth in Section 7.01(b), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by any Co-Borrower (and not created in contemplation of such acquisition) and
(iii) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within 20 days of the acquisition thereof and attaches solely to the
property so acquired;

(e)attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $5,000,000 arising in connection with court proceedings, provided the
execution

 

--------------------------------------------------------------------------------

 

or other enforcement of such Liens is effectively stayed and the claims secured
thereby are being actively contested in good faith and by appropriate
proceedings;

(f)easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Co-Borrower;

(g)Liens arising under the Loan Documents;

(h)subject to the limitation set forth in Section 7.01(b), Liens (i) existing on
assets acquired, or on the assets of Person acquired, in connection with an
Acquisition permitted by Section 7.05 (and not created in contemplation of such
Acquisition) (ii) on assets of Foreign Subsidiaries;

(i)the replacement, extension or renewal of any Lien permitted by clause (c)
above upon or in the same property subject thereto arising out of the extension,
renewal or replacement of the Debt secured thereby (without increase in the
amount thereof); and

(j)subject to the limitations set forth in Section 7.01(b), Liens to secure Debt
in respect of letters of credit.

7.03Restricted Payments.  Declare or pay any dividend on, or make any payment or
other distribution on account of, or purchase, redeem, retire or otherwise
acquire (directly or indirectly) or set apart assets for a sinking or analogous
fund for the purchase, redemption, retirement or other acquisition of, any class
of its Capital Securities or make any distribution of cash, property or assets
to the holders of shares of any of its Capital Securities, or make any payment
of any management fees or similar fees to any of its equity holders or any
Affiliate thereof (excluding compensation paid to employees who are holders of
its Capital Securities, which compensation is reasonable and customary or has
been approved by the Board of Directors of the Parent) (all of the foregoing,
the “Restricted Payments”) provided that:

(a)any Subsidiary may pay dividends or make other distributions to a Co-Borrower
or to a domestic Wholly-Owned Subsidiary;

(b)any Co-Borrower may repurchase its Capital Securities pursuant to and in
accordance with the provisions of any existing employee stock option plan or
benefit plan; and

(c)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Parent may declare and make (and each Subsidiary of
the Parent may declare and make to enable the Parent to do the same) Restricted
Payments not otherwise permitted by this Section 7.03 so long as the Total
Leverage Ratio both before and after giving effect to any such Restricted
Payment on a Pro Forma Basis is equal to or less than 2.50 to 1.00.

7.04Mergers, Consolidations, Sales, Acquisitions.  (a) Be a party to any merger
or consolidation, or purchase or otherwise acquire all or substantially all of
the assets or any Capital Securities of any class of, or any partnership or
joint venture interest in, any other Person,

 

--------------------------------------------------------------------------------

 

(b) Dispose of all or any substantial part of its assets or Capital Securities
(including the sale of Capital Securities of any Subsidiary) except for sales of
inventory in the ordinary course of business, or (c) sell or assign with or
without recourse any receivables, except:

(i)any such merger, consolidation, sale, transfer, conveyance, lease or
assignment of or by any Wholly-Owned Subsidiary into a Co-Borrower or into any
other domestic Wholly-Owned Subsidiary;

(ii)any such purchase or other acquisition by a Co-Borrower or any domestic
Wholly-Owned Subsidiary of the assets or Capital Securities of any Wholly-Owned
Subsidiary; and

(iii)any Acquisition by a Co-Borrower or any domestic Wholly-Owned Subsidiary
where:

(A)the business or division acquired are for use, or the Person acquired is
engaged, in businesses permitted by Section 7.09 hereof;

(B)immediately before and after giving effect to such Acquisition, no Default or
Event of Default shall exist;

(C)immediately before and after giving effect to such Acquisition, the Total
Leverage Ratio on a Pro Forma Basis is equal to or less than 2.50 to 1.00;

(D)in the case of the Acquisition of any Person, the Board of Directors or
similar governing body of such Person has approved such Acquisition;

(E)within sixty (60) days following the consummation of such Acquisition, the
Administrative Agent shall have received an acquisition summary with respect to
the Person and/or business or division acquired or to be acquired, such summary
to include a reasonably detailed description thereof (including financial
information) and operating results (including financial statements for the most
recent 12-month period for which they are available and as otherwise available),
the terms and conditions, including economic terms, of such Acquisition, and the
Co-Borrowers’ calculation of EBITDA relating thereto on a Pro Forma Basis;

(F)the provisions of Section 6.09 have been satisfied and, to the extent a
Foreign Subsidiary is acquired or created by such Acquisition, the Co‑Borrowers’
Investment in such Foreign Subsidiary is permitted by Section 7.10(h);

(G)such Acquisition shall not include or result in any Contingent Liabilities
for which there is no bond or escrow that could reasonably be expected to be
material to the business, financial condition, operations or prospects of the
Parent and its Subsidiaries, taken as a whole (as determined in good faith by a
Responsible Officer of the Parent); and

 

--------------------------------------------------------------------------------

 

(H)the Administrative Agent shall have received evidence satisfactory to it that
immediately before and after giving effect to such Acquisition the sum of
(x) Available Cash and (y) the unused amount of the Aggregate Commitments is not
less than $12,500,000.

Notwithstanding the foregoing requirements of this Section 7.04, for
Acquisitions where the entire consideration is less than $10,000,000 the
requirements of (iii)(E) and (H) above shall be waived.

7.05Modification of Organizational Documents .  Permit the charter, by-laws or
other organizational documents of any Co-Borrower to be amended or modified in
any way which could reasonably be expected to materially adversely affect the
interests of the Lenders.

7.06Transactions with Affiliates.  Enter into, or cause, suffer or permit to
exist any transaction, arrangement or contract with any of its other Affiliates
(other than the Co‑Borrowers) which is on terms which are less favorable than
are obtainable from a Person which is not one of its Affiliates.

7.07Unconditional Purchase Obligations.  Enter into or be a party to any
contract for the purchase of materials, supplies or other property or services
if such contract requires that payment be made by it regardless of whether
delivery is ever made of such materials, supplies or other property or services.

7.08Inconsistent Agreements.  Enter into any agreement containing any provision
which would (a) be violated or breached by any borrowing by any Co-Borrower
hereunder or by the performance by any Co-Borrower of any of its Obligations
hereunder or under any other Loan Document, (b) prohibit any Co-Borrower from
granting to the Administrative Agent and the Lenders, a Lien on any of its
assets or (c) create or permit to exist or become effective any encumbrance or
restriction on the ability of any Subsidiary to (i) pay dividends or make other
distributions to a Co-Borrower or any other Subsidiary, or pay any Debt owed to
a Co-Borrower or any other Subsidiary, (ii) make loans or advances to any
Co-Borrower or (iii) transfer any of its assets or properties to any
Co-Borrower, other than (A) customary restrictions and conditions contained in
agreements relating to the sale of all or a substantial part of the assets of
any Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary to be sold and such sale is permitted hereunder
(B) restrictions or conditions imposed by any agreement relating to purchase
money Debt, Capital Leases and other secured Debt permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Debt and (C) customary provisions in leases and other contracts restricting
the assignment thereof.

7.09Business Activities.  Engage in any line of business other than (a) the
businesses engaged in on the date hereof, (b) the printing and forms business,
(c) lines of business which are similar or complementary thereto, and (d) lines
of business set forth in the Co‑Borrowers’ strategic business plan, as it may be
amended from time to time by the Co-Borrowers.

7.10Investments.  Make or permit to exist any Investment in any other Person,
except the following:

 

--------------------------------------------------------------------------------

 

(a)contributions by a Co-Borrower to the capital of any domestic Wholly-Owned
Subsidiary, or by any Subsidiary to the capital of any other domestic
Wholly-Owned Subsidiary, so long as the recipient of any such capital
contribution has guaranteed the Obligations and such guaranty is secured by a
pledge of all of its Capital Securities and substantially all of its real and
personal property, in each case in accordance with Section 6.09;

(b)Investments constituting Debt permitted by Section 7.01;

(c)Contingent Liabilities permitted by Section 7.13 or Liens permitted by
Section 7.02;

(d)Cash Equivalent Investments;

(e)Investments in securities of Account Debtors received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
Account Debtors;

(f)Investments to consummate Acquisitions permitted by Section 7.04;

(g)Investments listed on Schedule 7.10 as of the Closing Date;

(h)Investments in Foreign Subsidiaries, provided no such additional Investments
may be made at any time after a Default shall have occurred and be continuing;

(i)Investments that represent non-cash consideration received in Asset
Dispositions permitted hereunder; and

(j)Investments not otherwise permitted pursuant to clauses (a) through (i)
above, not to exceed $3,500,000 in aggregate amount outstanding at any time.

7.11Fiscal Year.  Change its Fiscal Year.

7.12Financial Covenants.

(a)Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage Ratio for any
Computation Period to be less than 1.25:1.00.  

(b)Total Leverage Ratio.  Permit the Total Leverage Ratio as of the last day of
any Computation Period to exceed 3.00:1.00.  

7.13Cancellation of Debt.  Cancel any claim or debt owing to it, except for
reasonable consideration or in the ordinary course of business, and except for
the cancellation of debts or claims not to exceed $250,000 in any Fiscal Year.

7.14Contingent Liabilities.  Except for those Contingent Liabilities of the
Co‑Borrowers owed pursuant to this Agreement or otherwise relating to Debt
permitted by Section 7.01, not, and not permit any other Co-Borrower or
Subsidiary to, incur any Contingent Liabilities.

 

--------------------------------------------------------------------------------

 

7.15Sanctions.  Directly or indirectly, use any Credit Extension or the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
Credit Extension or the proceeds of any Credit Extension to any Person, to fund
any activities of or business with any Person, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

7.16Anti-Corruption Laws.  Directly or indirectly, use any Credit Extension or
the proceeds of any Credit Extension for any purpose which would breach the
FCPA, the UK Bribery Act 2010, and other anti-corruption Laws in other
jurisdictions.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.  Any of the following shall constitute an Event of
Default:

(a)Non-Payment of the Loans, etc.  Failure to pay when due the principal of any
Loan or L/C Obligation; or failure to pay within five days after the due date,
any interest on any Loan or L/C Obligation, any fee, or other amount payable by
the Co-Borrowers hereunder or under any other Loan Document; or

(b)Non-Payment of Other Debt.  Any default, event or condition shall occur under
the terms applicable to any Debt of any Co-Borrower or any Subsidiary in an
aggregate amount (for all such Debt so affected and including undrawn committed
or available amounts and amounts owing to all creditors under any combined or
syndicated credit arrangement) exceeding $1,000,000 and such default, event or
condition shall (a) continue beyond any applicable notice and cure periods, (b)
consist of the failure to pay such Debt when due, whether by acceleration or
otherwise, or (c) result in the acceleration of the maturity of such Debt or
permit the holder or holders thereof, or any trustee or agent for such holder or
holders, to cause such Debt to become due and payable (or require any
Co-Borrower or Subsidiary to purchase or redeem such Debt or post cash
collateral in respect thereof) prior to its expressed maturity; or

(c)Other Material Obligations.  Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Co-Borrower or any Subsidiary with respect to any material purchase or
lease of goods or services where such default, singly or in the aggregate with
all other such defaults, could reasonably be expected to have a Material Adverse
Effect; or

(d)Bankruptcy, Insolvency Proceedings, etc. Any Co-Borrower or any Subsidiary
becomes insolvent or generally fails to pay, or admits in writing its inability
or refusal to pay, debts as they become due; or any Co-Borrower or any
Subsidiary applies for, consents to, or acquiesces in the appointment of a
trustee, receiver or other custodian for such Co-Borrower or such Subsidiary or
any property thereof, or makes a general assignment for the benefit of
creditors; or, in the absence of such application, consent or

 

--------------------------------------------------------------------------------

 

acquiescence, a trustee, receiver or other custodian is appointed for any
Co-Borrower or any Subsidiary or for a substantial part of the property of any
thereof and is not discharged within 60 days; or any bankruptcy, reorganization,
debt arrangement, or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution or liquidation proceeding, is commenced in respect of
any Co-Borrower or any Subsidiary, and if such case or proceeding is not
commenced by such Co-Borrower or such Subsidiary, it is consented to or
acquiesced in by such Co-Borrower or such Subsidiary, or remains for 60 days
undismissed; or any Co-Borrower or any Subsidiary takes any action to authorize,
or in furtherance of, any of the foregoing; or

(e)Non-Compliance with Loan Documents.  (a) Failure by any Co-Borrower to comply
with or to perform any term, covenant or agreement set forth in any of
Section 6.03, 6.05, 6.07, 6.08, or Article VII (other than Section 7.15 or
7.16); or (b) failure by any Co-Borrower to comply with or to perform any other
provision of this Agreement or any other Loan Document (and not constituting an
Event of Default under any other provision of this Section 8.01) and continuance
of such failure described in this clause (b) for 30 days; or

(f)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Co-Borrower
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

(g)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of a Co-Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $3,500,000,
or (ii) any Co‑Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $3,500,000; or

(h)Inability to Pay Debts; Attachment.  (i) Any Co-Borrower or any
Subsidiary  becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(i)Judgments.  Final judgments which exceed an aggregate of $5,000,000 shall be
rendered against any Co-Borrower or any Subsidiary and shall not have been paid,
discharged or vacated or had execution thereof stayed pending appeal within 30
days after entry or filing of such judgments; or

(j)Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Co-Borrower or any
Subsidiary contests in any manner the

 

--------------------------------------------------------------------------------

 

validity or enforceability of any provision of any Loan Document; or any
Co‑Borrower denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or

(k)Change of Control.  A Change of Control shall occur.

8.02Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Co-Borrowers;

(c)require that the Co-Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then-Outstanding Amount thereof); and

(d)exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Co-Borrower under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Co-Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall, subject to the provisions
of Sections 2.16 and 2.17, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs of counsel to
the Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees)

 

--------------------------------------------------------------------------------

 

payable to the Lenders and the L/C Issuer (including Attorney Costs of counsel
to the respective Lenders and the L/C Issuer and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and L/C Borrowings and Secured Obligations then
owing under Secured Hedge Agreements and Bank Product Agreements, ratably among
the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Co-Borrowers pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Co-Borrowers or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth
above.  Excluded Swap Obligations with respect to any Co-Borrower shall not be
paid with amounts received from any Co-Borrower or its assets, but appropriate
adjustments shall be made with respect to payments from other Co-Borrowers to
preserve the allocation to Secured Obligations otherwise set forth above in this
Section.

Notwithstanding the foregoing, Secured Obligations arising under Bank Product
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

--------------------------------------------------------------------------------

 

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01Appointment and Authority.

(a)Appointment. Each of the Lenders and the L/C Issuer hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and none of the
Co-Borrowers nor any Subsidiary shall have rights as a third party beneficiary
of any of such provisions; provided that the Co-Borrowers shall have the
consultation rights described in Section 9.06(a). It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

(b)Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank, and a potential Cash Management Bank) and
the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Co-Borrowers to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to Section
9.05 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article IX and
Article X (including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

9.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with the Co-Borrowers or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders or to provide notice to
or consent of the Lenders with respect thereto.

 

--------------------------------------------------------------------------------

 

9.03Exculpatory Provisions.

(a)The Administrative Agent or the Arranger, as applicable, shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent or
the Arranger, as applicable, and its Related Parties:

(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, to any Lender or the L/C Issuer any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Co-Borrowers or any of
their Affiliates that is communicated to, or in the possession of, the
Administrative Agent, Arranger or any of their Related Parties in any capacity,
except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent herein.

(b)Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Co-Borrowers, a Lender or the L/C Issuer.

(c)Neither the Administrative Agent nor any of its Related Parties have any duty
or obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any

 

--------------------------------------------------------------------------------

 

of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall be fully protected in relying and shall not
incur any liability for relying upon, any notice, request, certificate,
communication, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall be fully protected in relying and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance, extension, renewal or increase of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Co-Borrowers), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

9.05Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
herein as well as activities as Administrative Agent. The Administrative Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

9.06Resignation of Administrative Agent.

(a)Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Co-Borrowers. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Co-Borrowers, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the

 

--------------------------------------------------------------------------------

 

retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b)Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Co-Borrowers and such Person remove such Person as Administrative Agent and,
in consultation with the Co-Borrowers, appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)Effect of Resignation or Removal. With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(f) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section 9.06). The fees payable by the Co-Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Co-Borrowers and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article XI and Section
10.04 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (A) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(B) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including,
without limitation, (1) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Secured Parties and (2) in respect
of any actions taken in connection with transferring the agency to any successor
Administrative Agent.

 

--------------------------------------------------------------------------------

 

(d)L/C Issuer and Swing Line Lender. Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section 9.06 shall also
constitute its resignation as the L/C Issuer and Swing Line Lender. If Bank of
America resigns as the L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as the L/C Issuer
and all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c). If Bank of America resigns as the Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c). Upon the appointment by the Co-Borrowers
of a successor L/C Issuer or Swing Line Lender hereunder (which successor shall
in all cases be a Lender other than a Defaulting Lender), (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (ii)
the retiring L/C Issuer and Swing Line Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor L/C Issuer shall issue Letters of Credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

9.07Non-Reliance on Administrative Agent, the Arranger and the Other
Lenders.  Each Lender and the L/C Issuer expressly acknowledges that none of the
Administrative Agent nor the Arranger has made any representation or warranty to
it, and that no act by the Administrative Agent or the Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of any Co-Borrower or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by the Administrative Agent or the
Arranger to any Lender or the L/C Issuer as to any matter, including whether the
Administrative Agent or the Arranger have disclosed material information in
their (or their Related Parties’) possession.  Each Lender and the L/C Issuer
represents to the Administrative Agent and the Arranger that it has,
independently and without reliance upon the Administrative Agent, the Arranger,
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis of,
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Co-Borrowers
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Co-Borrower hereunder.
Each Lender and the L/C Issuer also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Arranger, any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the
Co-Borrowers.  Each Lender and the L/C Issuer represents and warrants that (i)
the Loan Documents set forth the terms of a commercial lending facility and (ii)
it is engaged in making, acquiring or holding commercial loans in the ordinary
course and is entering into this Agreement as a Lender or L/C Issuer for the
purpose

 

--------------------------------------------------------------------------------

 

of making, acquiring or holding commercial loans and providing other facilities
set forth herein as may be applicable to such Lender or L/C Issuer, and not for
the purpose of purchasing, acquiring or holding any other type of financial
instrument, and each Lender and the L/C Issuer agrees not to assert a claim in
contravention of the foregoing.  Each Lender and the L/C Issuer represents and
warrants that it is sophisticated with respect to decisions to make, acquire
and/or hold commercial loans and to provide other facilities set forth herein,
as may be applicable to such Lender or such L/C Issuer, and either it, or the
Person exercising discretion in making its decision to make, acquire and/or hold
such commercial loans or to provide such other facilities, is experienced in
making, acquiring or holding such commercial loans or providing such other
facilities.

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the titles listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Arranger, a
Lender or the L/C Issuer hereunder.

9.09Administrative Agent May File Proofs of Claim; Credit Bidding.

(a)In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Co-Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Co-Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 2.10(b) and 10.04) allowed in such
judicial proceeding; and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
2.10(b) and 10.04.

 

--------------------------------------------------------------------------------

 

(b)Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Secured Obligations or the rights of any Lender or the
L/C Issuer to authorize the Administrative Agent to vote in respect of the claim
of any Lender or the L/C Issuer in any such proceeding.

(c)The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (i) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Co-Borrower is subject, (ii) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Capital Securities or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (A) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (B) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Securities thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (g) of Section 10.01 of this Agreement), (C) the Administrative Agent
shall be authorized to assign the relevant Secured Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Capital
Securities and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Secured Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action and (D) to the extent that Secured Obligations that are assigned
to an acquisition vehicle are not used to acquire Collateral for any reason (as
a result of another bid being higher or better, because the amount of Secured
Obligations assigned to the acquisition vehicle exceeds the amount of debt
credit bid by the acquisition vehicle or otherwise), such Secured Obligations
shall automatically be reassigned to the Lenders pro rata and the Capital
Securities and/or debt instruments issued by any acquisition vehicle on account
of the Secured Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10Collateral and Guaranty Matters.

 

--------------------------------------------------------------------------------

 

(a)Each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(i)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing by
the Required Lenders in accordance with Section 10.01;

(ii)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(d); and

(iii)to release any Co-Borrower (other than the Parent) from its obligations
under Article XI if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

(b)Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Co-Borrower (other than the Parent) from its obligations under Article XI
pursuant to this Section 9.10.  In each case as specified in this Section 9.10,
the Administrative Agent will, at the Co-Borrower’s expense, execute and deliver
to the applicable Co-Borrower such documents as such Co-Borrower may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Guarantor from its obligations
under Article XI, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.

(c)The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Co-Borrower in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

9.11Bank Product Obligations and Secured Hedging Obligations.  Except as
otherwise expressly set forth herein or in any Collateral Document, no Cash
Management Bank or Hedge Bank that obtains the benefit of the provisions of
Section 8.03 or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of any

 

--------------------------------------------------------------------------------

 

Collateral Document) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Bank Product Obligations or Secured
Hedging Obligations except to the extent expressly provided herein and unless
the Administrative Agent has received written notice of such Bank Product
Obligations and  Secured Hedging Obligations, as applicable, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Bank Product
Obligations or Secured Hedging Obligations in the case of termination of the
Aggregate Commitments.  

9.12Certain ERISA Matters.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Parent or any other Co-Borrower, that at
least one of the following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this agreement,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84–14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84–14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84–14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84–14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

--------------------------------------------------------------------------------

 

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless either (1) clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Co-Borrowers or any other Person, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE X.

MISCELLANEOUS

10.01Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Co-Borrowers
therefrom, shall be effective unless in writing signed by the Required Lenders
(or the Administrative Agent with the consent or approval of the Required
Lenders) and the Co-Borrowers and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Co-Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any

 

--------------------------------------------------------------------------------

 

defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

(e)change Section 2.13 or Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

(f)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or

(g)release any Co-Borrower from the provisions of Article XI without the written
consent of each Lender, except to the extent the release of any Co‑Borrower is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, (i) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender, (ii) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iii) the Required Lenders shall determine
whether or not to allow a Co-Borrower to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Co-Borrowers may
replace such Non-Consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Co-Borrowers to be made pursuant to this paragraph).

 

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary herein, this Agreement may be amended
and restated without the consent of any Lender (but with the consent of the
Co-Borrowers and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated, such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement.

Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Co‑Borrowers acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document (including the schedules and exhibits thereto), then
the Administrative Agent and the Co-Borrowers shall be permitted to amend,
modify or supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

10.02Notices; Effectiveness; Electronic Communication.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)if to the Co-Borrowers, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Co-Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

This Agreement was prepared by:Greenberg Traurig, LLP

2200 Ross Avenue, Suite 5200

Dallas, Texas 75201

Attention: Lou Ann Brunenn

 

--------------------------------------------------------------------------------

 

Phone:214-665-3661

Email:brunennl@gtlaw.com

 

(b)Electronic Communications.  

(i)Notices and other communications to the Administrative Agent, the Lenders,
the Swing Line Lender and the L/C Issuer hereunder may be delivered or furnished
by electronic communication (including e‑mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender, the Swing
Line Lender or the L/C Issuer pursuant to Article II if such Lender, the Swing
Line Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent, the Swing Line Lender, the L/C Issuer
or the Co-Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

(ii)Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE CO-BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE CO‑BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE CO-BORROWER MATERIALS
OR THE PLATFORM.  In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to any
Co‑Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Co-Borrowers’ or the Administrative Agent’s
transmission of Co-Borrower Materials  or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have

 

--------------------------------------------------------------------------------

 

resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Co-Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d)Change of Address, Etc.  Each of the Co-Borrowers, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Co-Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Co-Borrower Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to the
Co-Borrowers or their securities for purposes of United States Federal or state
securities laws.

(e)Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Revolving Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
the Co-Borrowers even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Co-Borrowers shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Co-Borrowers.  All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Co-Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at

 

--------------------------------------------------------------------------------

 

law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 8.02 for the
benefit of all the Lenders and the L/C Issuer; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Co-Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Co-Borrowers shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the Attorneys Costs of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out‑of‑pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out‑of‑pocket expenses incurred by the
Administrative Agent (including Attorney Costs of any counsel for the
Administrative Agent), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out‑of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.  In addition, the Co-Borrowers agree to pay,
and to save the Administrative Agent and the Lenders harmless from all liability
for, any fees of the Parents’ auditors in connection with any reasonable
exercise by the Administrative Agent and the Lenders of their rights pursuant to
Section 6.04.

(b)INDEMNIFICATION BY THE CO-BORROWERS.  THE CO-BORROWERS SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE L/C
ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE ATTORNEY COSTS OF ANY COUNSEL FOR ANY INDEMNITEE), INCURRED BY ANY
INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY ANY
CO-BORROWER ARISING OUT OF, IN CONNECTION

 

--------------------------------------------------------------------------------

 

WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND ANY
SUB-AGENT THEREOF) AND ITS RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS (INCLUDING IN RESPECT OF ANY MATTERS
ADDRESSED IN SECTION 3.01), (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE L/C ISSUER
TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE CO-BORROWER
OR ANY OF THEIR SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY
TO THE CO-BORROWERS OR ANY OF THEIR SUBSIDIARIES, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY A CO-BORROWER OR ANY OTHER SUBSIDIARY, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT
OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT
FROM A CLAIM BROUGHT BY THE CO‑BORROWER OR ANY OTHER SUBSIDIARY AGAINST AN
INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT, IF A CO-BORROWER OR SUCH OTHER SUBSIDIARY HAS
OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION.  THIS SECTION 10.04(b) SHALL
NOT APPLY TO TAXES, OTHER THAN TAXES THAT REPRESENT LOSSES, CLAIMS AND DAMAGES
ARISING FROM A NON-TAX CLAIM.

(c)Reimbursement by Lenders.  To the extent that the Co-Borrowers for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid

 

--------------------------------------------------------------------------------

 

amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender’s Applicable Percentage, provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), L/C
Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Co-Borrowers shall not assert, and hereby waive any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05Payments Set Aside.  To the extent that any payment by or on behalf of the
Co‑Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

--------------------------------------------------------------------------------

 

10.06Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Co-Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Co-Borrowers otherwise consent (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

 

--------------------------------------------------------------------------------

 

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Co-Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Co-Borrowers
shall be deemed to have consented to any such assignment unless they shall
object thereto by written notice to the Administrative Agent within 10 calendar
days after having received notice thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C)the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500 (for which the
Co-Borrowers shall not be responsible); provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made to
(A) any Co-Borrower or any of the Co-Borrowers’ Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) to a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, one or more natural persons).

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to

 

--------------------------------------------------------------------------------

 

the assignment shall make such additional payments to the Administrative Agent
in an aggregate amount sufficient, upon distribution thereof as appropriate
(which may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Co-Borrowers and the Administrative Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.  Upon request, the Co-Borrowers (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Co-Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Co-Borrowers, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Co-Borrowers and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

--------------------------------------------------------------------------------

 

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Co-Borrowers or the Administrative Agent, sell participations to
any Person (other than a natural person or a Co-Borrower or any of the
Co-Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the
Co-Borrowers, the Administrative Agent, the Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Co-Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Co-Borrowers’ request and expense, to use reasonable efforts to
cooperate with the Co-Borrowers to effectuate the provisions of Section 3.06
with respect to any Participant.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as  a non-fiduciary agent of the
Co-Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the

 

--------------------------------------------------------------------------------

 

Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Co-Borrowers and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Co-Borrowers, resign as Swing Line Lender.  In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Co-Borrowers shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Co-Borrowers to
appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be.  If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Revolving Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Revolving Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

10.07Treatment of Certain Information; Confidentiality.  

(a)Treatment of Certain Information.  Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates, its auditors and to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any

 

--------------------------------------------------------------------------------

 

action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(B) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Co-Borrowers and their respective obligations, this Agreement or payments
hereunder, (vii) on a confidential basis to (A) any rating agency in connection
with rating the Co-Borrowers or the credit facilities provided hereunder or (B)
the provider of any Platform or other electronic delivery service used by the
Administrative Agent, the L/C Issuer and/or any Swing Line Lender to deliver
Co‑Borrower Materials or notices to the Lenders, (viii) the CUSIP Service Bureau
or any similar agency in connection with the application, issuance, publishing
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (ix) with the consent of the Co-Borrowers,
or (x) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a non-confidential basis from a source other than the
Co-Borrowers.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.  For purposes of this Section, “Information” means all information
received from the Co-Borrowers or any Subsidiary relating to the Co‑Borrowers or
any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Co‑Borrowers or any
Subsidiary, provided that, in the case of information received from the
Co‑Borrowers or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b)Non-Public Information.  Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (a) the Information may include material
non-public information concerning the Co-Borrowers or a Subsidiary, as the case
may be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

(c)Press Releases.  The Co-Borrowers and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Administrative Agent or any Lender or their respective Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Administrative Agent, unless (and only to the extent
that) the Co-Borrowers or such Affiliate is required to do so under law and
then, in any event the Co-Borrowers or such Affiliate will consult with such
Person before issuing such press release or other public disclosure (other than
any ordinary course public filing with the SEC).

 

--------------------------------------------------------------------------------

 

(d)Customary Advertising Material.  The Co-Borrowers consent to the publication
by the Administrative Agent or any Lender of customary advertising material
relating to the transactions contemplated hereby using the name, product
photographs, logo or trademark of the Co-Borrowers.

10.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Co-Borrowers against any and all of the obligations of the Co-Borrowers
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the L/C Issuer or their respective Affiliates, irrespective of
whether or not such Lender or the L/C Issuer or Affiliates shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Co-Borrowers may be contingent or unmatured or are owed to a
branch or office or Affiliate of such Lender or the L/C Issuer different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Co-Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Co-Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

10.10Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This

 

--------------------------------------------------------------------------------

 

Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent or the L/C Issuer constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13Replacement of Lenders.  If the Co-Borrowers are entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Co-Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a)the Co-Borrowers shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);

 

--------------------------------------------------------------------------------

 

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Co-Borrowers
(in the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Co-Borrowers to require such assignment and
delegation cease to apply.

10.14Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.

(b)SUBMISSION TO JURISDICTION.  EACH CO-BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF TEXAS SITTING IN DALLAS COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE NORTHERN DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY CO-BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

--------------------------------------------------------------------------------

 

(c)WAIVER OF VENUE.  EACH CO-BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Co-Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that:  (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger, are
arm’s-length commercial transactions between each Co-Borrower and their
respective Affiliates, on the one hand, and the Administrative Agent and, the
Arranger, on the other hand, (B) each of the Co-Borrowers has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each Co-Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) the Administrative Agent and
the Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Co-Borrower or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Arranger has any obligation to any Co-Borrower or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their

 

--------------------------------------------------------------------------------

 

respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of each Co-Borrower and their
respective Affiliates, and neither the Administrative Agent nor the Arranger has
any obligation to disclose any of such interests to any Co-Borrower or any of
their respective Affiliates.  To the fullest extent permitted by law, each of
the Co-Borrowers hereby waives and releases any claims that it may have against
the Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17Electronic Execution; Electronic Records.

(a)The words “delivery,” “execute,” “execution,” “signed,” “signature,” and
words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.  For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent and each of the Secured Parties of a
manually signed paper document, amendment, approval, consent, information,
notice, certificate, request, statement, disclosure or authorization related to
this Agreement (each a “Communication”) which has been converted into electronic
form (such as scanned into PDF format), or an electronically signed
Communication converted into another format, for transmission, delivery and/or
retention.

(b)The Co-Borrowers hereby acknowledges the receipt of a copy of this Agreement
and all other Loan Documents. The Administrative Agent and each Lender may, on
behalf of the Co-Borrowers, create a microfilm or optical disk or other
electronic image of this Agreement and any or all of the other Loan Documents.
The Administrative Agent and each Lender may store the electronic image of this
Agreement and the other Loan Documents in its electronic form and then destroy
the paper original as part of the Administrative Agent's and each Lender's
normal business practices, with the electronic image deemed to be an original
and of the same legal effect, validity and enforceability as the paper
originals.

10.18USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Co-Borrowers that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Co-Borrower, which information includes the name and address of
each Co-Borrower and other information that will allow such Lender or the
Administrative

 

--------------------------------------------------------------------------------

 

Agent, as applicable, to identify each Co-Borrower in accordance with the
Act.  Each Co-Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

10.19Amendment and Restatement.  This Agreement is a renewal, amendment and
restatement of the Existing Credit Agreement, and, as such, except for the
“Obligations” as defined in the Existing Credit Agreement (which shall, except
with respect to such “Obligations” owing to JPMorgan Chase Bank, N.A. and
Wachovia Bank, N.A. under the Existing Credit Agreement, survive, be renewed and
restated by the terms of this Agreement), all other terms and provisions
supersede in their entirety the Existing Credit Agreement.  All security
agreements, mortgages and other documents and instruments granting a security
interest or Lien in the assets of the Co-Borrowers that restate any previously
granted security interest or Liens shall supersede any security agreements,
mortgages and other documents and instruments granting any such security
interest that were executed and delivered in connection with the Existing Credit
Agreement (the “Original Security Documents”), except for the security interests
and Liens created under the Original Security Documents which shall remain
valid, binding and enforceable security interests and Liens against the
Co-Borrowers and each of the other Persons granting any such security interests
and Liens.  Except to the extent specifically released, all other Original
Security Documents shall continue to secure the Secured Obligations as herein
defined, and shall be in full force and effect.  The Lenders acknowledge that
the intent of this paragraph is to maintain the priority of the security
interests and Liens on the assets of the Co-Borrowers to secure the Secured
Obligations.

10.20ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.21Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Co-Borrower in respect of any such sum due from it to the Administrative Agent
or any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any
Co-Borrower in the Agreement Currency, such Co-Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify

 

--------------------------------------------------------------------------------

 

the Administrative Agent or such Lender, as the case may be, against such
loss.  If the amount of the Agreement Currency so purchased is greater than the
sum originally due to the Administrative Agent or any Lender in such currency,
the Administrative Agent or such Lender, as the case may be, agrees to return
the amount of any excess to such Co-Borrower (or to any other Person who may be
entitled thereto under applicable law).

10.22Acknowledgment and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by;

(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

10.23Acknowledgement Regarding Any Supported QFCs.  To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):   In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such

 

--------------------------------------------------------------------------------

 

Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

ARTICLE XI.

CROSS-GUARANTY.

11.01Cross-Guaranty.  Each Co-Borrower hereby agrees that such Co-Borrower is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to the Administrative Agent and Lenders and their respective
successors and assigns, the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of, all Secured Obligations owed
or hereafter owing to the Administrative Agent and Lenders by each other
Co-Borrower.  Each Co-Borrower agrees that its guaranty obligation hereunder is
a continuing guaranty of payment and performance and not of collection, that its
obligations under this Article XI shall not be discharged until payment and
performance, in full, of the Secured Obligations has occurred, and that its
obligations under this Article XI shall be absolute and unconditional,
irrespective of, and unaffected by,

(a)the genuineness, validity, regularity, enforceability or any future amendment
of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Co-Borrower is or may become a
party;

(b)the absence of any action to enforce this Agreement (including this
Article XI) or any other Loan Document or the waiver or consent by the
Administrative Agent and Lenders with respect to any of the provisions thereof;

(c)the insolvency of any Co-Borrower or Subsidiary;

(d)the release of any Co-Borrower from any liability or obligation under this
Agreement or any other Loan Document; or

(e)any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

 

--------------------------------------------------------------------------------

 

Each Co-Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Secured Obligations guaranteed hereunder.

11.02Waivers by Co-Borrowers.  Each Co-Borrower expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel the Administrative Agent or Lenders to
marshal assets or to proceed in respect of the Secured Obligations guaranteed
hereunder against any other Co-Borrower or Subsidiary, any other party or
against any security for the payment and performance of the Secured Obligations
before proceeding against, or as a condition to proceeding against, such
Co-Borrower.  It is agreed among each Co-Borrower, the Administrative Agent and
Lenders that the foregoing waivers are of the essence of the transaction
contemplated by this Agreement and the other Loan Documents and that, but for
the provisions of this Article XI and such waivers, the Administrative Agent and
Lenders would decline to enter into this Agreement.

11.03Benefit of Guaranty.  Each Co-Borrower agrees that the provisions of this
Article XI are for the benefit of the Administrative Agent and Lenders and their
respective successors, transferees, endorsees and assigns, and nothing herein
contained shall impair, as between any other Co-Borrower and the Administrative
Agent or Lenders, the obligations of such other Co- Borrower under the Loan
Documents.

11.04Waiver of Subrogation, Etc.  Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, and except as set forth in
Section 11.07, each Co‑Borrower hereby expressly and irrevocably waives any and
all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor.  Each Co-Borrower acknowledges
and agrees that this waiver is intended to benefit the Administrative Agent and
Lenders and shall not limit or otherwise affect such Co-Borrower’s liability
hereunder or the enforceability of this Article XI, and that the Administrative
Agent, Lenders and their respective successors and assigns are intended third
party beneficiaries of the waivers and agreements set forth in this
Section 11.04.

11.05Election of Remedies.  If the Administrative Agent or any Lender may, under
applicable law, proceed to realize its benefits under any of the Loan Documents,
the Administrative Agent or any Lender may, at its sole option, determine which
of its remedies or rights it may pursue without affecting any of its rights and
remedies under this Article XI.  If, in the exercise of any of its rights and
remedies, the Administrative Agent or any Lender shall forfeit any of its rights
or remedies, including its right to enter a deficiency judgment against any
Co-Borrower or any other Person, whether because of any applicable laws
pertaining to “election of remedies” or the like, each Co-Borrower hereby
consents to such action by the Administrative Agent or such Lender and waives
any claim based upon such action, even if such action by the Administrative
Agent or such Lender shall result in a full or partial loss of any rights of
subrogation that each Co-Borrower might otherwise have had but for such action
by the Administrative Agent or such Lender.  Any election of remedies that
results in the denial or impairment of the right of the Administrative Agent or
any Lender to seek a deficiency judgment against any Co-Borrower shall not
impair any other Co-Borrower’s obligation to pay the full amount of the
Obligations.

 

--------------------------------------------------------------------------------

 

11.06Limitation.  Notwithstanding any provision herein contained to the
contrary, each Co-Borrower’s liability under this Article XI (which liability is
in any event in addition to amounts for which such Co-Borrower is primarily
liable under Article II) shall be limited to an amount not to exceed as of any
date of determination the greater of:

(a)the net amount of all Loans advanced to any other Co-Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Co-Borrower; and

(b)the amount that could be claimed by the Administrative Agent and Lenders from
such Co-Borrower under this Article XI without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such Co-Borrower’s right of contribution and indemnification from each
other Co-Borrower under Section 11.07.

11.07Contribution with Respect to Guaranty Obligations.

(a)To the extent that any Co-Borrower shall make a payment under this Article XI
of all or any of the Secured Obligations (other than Loans made to that
Co-Borrower for which it is primarily liable) (a “Guarantor Payment”) that,
taking into account all other Guarantor Payments then previously or concurrently
made by any other Co-Borrower, exceeds the amount that such Co-Borrower would
otherwise have paid if each Co-Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payment in the same proportion that such
Co-Borrower’s “Allocable Amount” (as defined below) (as determined immediately
prior to such Guarantor Payment) bore to the aggregate Allocable Amounts of each
of the Co-Borrowers as determined immediately prior to the making of such
Guarantor Payment, then, following indefeasible payment in full in cash of the
Secured Obligations and termination of the Commitments, such Co-Borrower shall
be entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Co-Borrower for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

(b)As of any date of determination, the “Allocable Amount” of any Co-Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Co-Borrower under this Article XI without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.

(c)This Section 11.07 is intended only to define the relative rights of
Co-Borrowers and nothing set forth in this Section 11.07 is intended to or shall
impair the obligations of Co-Borrowers, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement, including Section 11.01.  Nothing contained in this
Section 11.07 shall limit the liability of any Co-Borrower to pay the Loans made
directly or indirectly to that Co-Borrower and accrued interest, fees and
expenses with respect thereto for which such Co-Borrower shall be primarily
liable.

 

--------------------------------------------------------------------------------

 

(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Co-Borrower to which
such contribution and indemnification is owing.

(e)The rights of the indemnifying Co-Borrowers against other Co- Borrowers under
this Section 11.07 shall be exercisable upon the full and indefeasible payment
of the Obligations and the termination of the Commitments.

11.08Liability Cumulative.  The liability of Co-Borrowers under this Article XI
is in addition to and shall be cumulative with all liabilities of each
Co-Borrower to the Administrative Agent and Lenders under this Agreement and the
other Loan Documents to which such Co‑Borrower is a party or in respect of any
Obligations or obligation of the other Co-Borrower, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

11.09Stay of Acceleration.  If acceleration of the time for payment of any
amount payable by the Co-Borrowers under this Agreement is stayed upon the
insolvency, bankruptcy or reorganization of any of the Co-Borrowers, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable jointly and severally by the Co- Borrower hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.

11.10Benefit to Co-Borrowers.  All of the Co-Borrowers and their Subsidiaries
are engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of each such Person has a direct impact on
the success of each other Person.  Each Co‑Borrower and each Subsidiary will
derive substantial direct and indirect benefit from the extension of credit
hereunder.

11.11Keepwell.  Each Co-Borrower that is a Qualified ECP Guarantor at the time
this guaranty or the grant of a Lien under the Loan Documents, in each case, by
any Specified Loan Party becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article XI
voidable under applicable Law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  The obligations and undertakings of
each Qualified ECP Guarantor under this Section 11.11 shall remain in full force
and effect until the Secured Obligations have been paid and performed in full
(other than contingent indemnification obligations for which no claim has been
asserted).  Each Co-Borrower intends this Section 11.11 to constitute, and this
Section 11.11 shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each Specified
Loan Party for all purposes of the Commodity Exchange Act.

[signature pages follow]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

CO-BORROWERS:

Ennis, Inc.




By:

Richard L. Travis, Jr. Vice President and

Chief Financial Officer


Ennis Business Forms of Kansas, Inc.
Connolly Tool and Machine Company
Admore, Inc.
PFC Products, Inc.
Ennis Acquisitions, Inc.
Northstar Computer Forms, Inc.
General Financial Supply, Inc.
Calibrated Forms Co. Inc.
Crabar/GBF, Inc.
Royal Business Forms Inc.

Alstyle Apparel LLC

A and G, Inc.

Alstyle Ensenada LLC

Alstyle Hermosilla LLC

Diaco USA, LLC
Tennessee Business Forms Company
TBF Realty, LLC
Block Graphics, Inc.
Specialized Printed Forms, Inc.
B&D Litho of Arizona, Inc.
Skyline Business Forms, Inc.
Skyline Business Properties LLC
SPF Realty, LLC

Printgraphics, LLC



By:

Richard L. Travis, Jr. Vice President of each


 

--------------------------------------------------------------------------------

 

American Forms I, L.P.
Adams McClure I, L.P.
Texas EBF, L.P.
Ennis Sales, L.P.
Ennis Management, L.P.

By:Ennis, Inc., the sole general partner of each


By:

Richard L. Travis, Jr. Vice President and

Chief Financial Officer


 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Administrative Agent


By:
Name:
Title:




 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender


By:
Name:
Title:




 

--------------------------------------------------------------------------------

 

REGIONS BANK,
as Syndication Agent and a Lender


By:
Name:
Title:

 

 

 

 

--------------------------------------------------------------------------------

 

Annex II

[See Attached]

 

 

 

 

Annex II to Seventh Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

SCHEDULE 5.07

Capital Securities

Current Legal Entities Owned

Record Owner

Certificate Number

No. of Issued Shares/Interest

No. of Authorized Shares

Ennis Business Forms of Kansas, Inc.

Ennis, Inc.

1A

2,500 shares of Common Stock

2,500 shares of Common Stock

Print Your Marketing, Inc. (formerly Platinum Canoe, Inc.)

Ennis, Inc.

1

1,000 shares of Common Stock

1,000 shares of Common Stock

Admore, Inc.

Ennis, Inc.

1A

1,000 shares of Common Stock

1,000 shares of Common Stock

PFC Products, Inc.

Admore, Inc.

1A

1,000 shares of Common Stock

1,000 shares of Common Stock

Northstar Computer Forms, Inc.

Ennis, Inc.

1A

5,000 shares of Common Stock

5,000 shares of Common Stock; 200,000 shares of non- voting Preferred Stock

General Financial Supply, Inc.

Northstar Computer Forms, Inc.

28

500 shares of Common Stock

1,000 shares of Common Stock

Calibrated Forms Co., Inc.

Ennis, Inc.

1A

500 shares of Common Stock

500 shares of Common Stock; 600 shares of Preferred Stock.

Crabar/GBF, Inc.

Ennis, Inc.

B-7, A-6

4 shares of Class A Common Stock: 396 shares of Class B Common Stock

1,000 shares of Class A Common Stock; 2,000 shares of Class B Common Stock

Ennis Acquisitions, Inc.

Ennis, Inc.

1

1,000 shares

1,000 shares of Common Stock

Adams McClure I, L.P.

Ennis Acquisitions, Inc. owns 99% limited partnership interest and Ennis, Inc.
owns 1% general partner interest

Non-certificated

Ennis Acquisitions, Inc. owns 99% limited partnership interest and Ennis, Inc.
owns 1% general partner interest

N/A

American Forms I, L.P.

Ennis Acquisitions, Inc. owns 99% limited partnership interest and Ennis, Inc.
owns 1% general partner interest

Non-certificated

Ennis Acquisitions, Inc. owns 99% limited partnership interest and Ennis, Inc.
owns 1% general partner interest

N/A

Texas EBF, L.P.

Ennis Acquisitions, Inc. owns 99% limited partnership interest and Ennis, Inc.
owns 1% general partner interest

Non-certificated

Ennis Acquisitions, Inc. owns 99% limited partnership interest and Ennis, Inc.
owns 1% general partner interest

N/A

Ennis Sales, L.P.

Ennis Acquisitions, Inc. owns 99% limited partnership interest and Ennis, Inc.
owns 1% general partner interest

Non-certificated

Ennis Acquisitions, Inc. owns 99% limited partnership interest and Ennis, Inc.
owns 1% general partner interest

N/A

 

--------------------------------------------------------------------------------

 

Ennis Management L.P.

Ennis Acquisitions, Inc. owns 99% limited partnership interest and Ennis, Inc.
owns 1% general partner interest

Non-certificated

Ennis Acquisitions, Inc. owns 99% limited partnership interest and Ennis, Inc.
owns 1% general partner interest

N/A

Royal Business Forms, Inc.

Ennis, Inc.

A-6, 32

200 shares of Series A; 1 share of Series B

200 shares of Series A; 250 shares of Series B

Tennessee Business Forms Company

Ennis, Inc.

18

500 shares

1,000 shares

TBF Realty, LLC

Tennessee Business Forms Company

1

1 Unit

N/A

Block Graphics, Inc.

Ennis, Inc.

12

976,738 shares of Class A Common Stock

5,000,000 shares of Class A Common Stock

B&D Litho of Arizona, Inc.

Ennis, Inc.

1

1,000 shares of Class A Common Stock

1,000 shares of Common Stock, $0.01 par value

Skyline Business Forms, Inc., d/b/a Ennis of Colorado

Ennis, Inc.

1

1,000 shares of Class A Common Stock

1,000 shares of Common Stock, $0.01 par value

Skyline Business Properties LLC

Skyline Business Forms, Inc.

1

1 Unit

N/A

Specialized Printed Forms, Inc.

Ennis, Inc.

R231

9.602 shares of Class A Common Stock

500,000 shares of Class A Common Stock

SPF Realty, LLC

Specialized Printed Forms, Inc.

1

1 Unit

N/A

Kay Toledo Tag, Inc.

Ennis, Inc.

14

60 shares of Common Stock

100 shares of Common Stock

Special Service Partners Corporation

Ennis, Inc.

5

60 shares of Common Stock

100 shares of Common Stock

Kay Brothers LLC

Ennis, Inc.

Non- certificated

1 Unit

N/A

American Paper Converting 2, LLC

Ennis, Inc.

Non- certificated

1 Unit

N/A

Wright Business Graphics LLC

Ennis, Inc.

Non-certificated

100% of membership interests

N/A

Wright Equipment & Leasing, LLC

Wright Business Graphics LLC

Non-certificated

100% of membership interests

N/A

Independent Printing Company, Inc.

Ennis, Inc.

23

83.157.74 shares of Common Stock

100,000 shares of Common Stock

The Flesh Company

Ennis, Inc.

169

17,783 of Common Stock

40,000 shares of Common Stock

Impressions DIRECT, Inc.

The Flesh Company

 

 

 

 

 

 

 

 

 

 

 

 

1, 4

520 shares of Common Stock; 240 shares of Common Stock

30,000 shares of Common Stock

Check Advantage, LLC

Independent Printing Company, Inc.

Non-certificated

100% of membership interests

N/A

The Folder Store, LLC

Independent Printing Company, Inc.

Non-certificated

100% of membership interests

N/A

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 5.20

Taxpayer Identification Number

#

Grantor (exact legal name)

State of Organization

FEIN

1

Ennis, Inc.

Texas

75-0256410

2

Texas EBF, L.P.

Texas

75-2850555

3

Ennis Sales, L.P.

Texas

75-2850566

4

Ennis Management, L.P.

Texas

75-2850567

5

Ennis Business Forms of Kansas, Inc.

Kansas

48-0669671

6

Print Your Marketing, Inc.

Delaware

75-2405614

7

Admore, Inc.

Texas

75-2366357

8

PFC Products, Inc.

Delaware

75-2584895

9

Ennis Acquisitions, Inc.

Nevada

88-0441578

10

Adams McClure I, L.P.

Texas

75-2848093

11

Northstar Computer Forms, Inc.

Minnesota

41-0882640

12

General Financial Supply, Inc.

Iowa

42-0864409

13

Calibrated Forms Co., Inc.

Kansas

48-1135400

14

Crabar/GBF, Inc.

Delaware

20-0057710

15

Royal Business Forms, Inc.

Texas

75-1021792

16

Tennessee Business Forms Company

Tennessee

62-1062676

17

TBF Realty, LLC (under Tennessee Business Forms Company)

Tennessee

62-1062676

18

Block Graphics, Inc.

Oregon

93-0890899

19

Specialized Printed Forms, Inc.

New York

16-0764212

20

SPF Realty, LLC (under Specialized Printed Forms, Inc.)

New York

16-0764212

21

B&D Litho of Arizona, Inc.

Delaware

26-1168657

22

Skyline Business Forms, Inc.

Delaware

51-0648508

23

Skyline Business Properties LLC (under Skyline Business Forms, Inc.)

Delaware

51-0648508

24

Kay Toledo Tag, Inc.

Ohio

34-1123113

25

American Paper Converting 2, LLC (under Kay Toledo Tag, Inc.)

Ohio

34-1123113

26

Kay Brothers LLC (Kay Toledo Tag Inc.)

Ohio

34-1123113

27

Special Service Partners Corporation

Ohio

86-1066490

28

Independent Printing Company, Inc.

Delaware

39-1039222

29

Check Advantage, LLC

Wisconsin

39-2044912

30

The Folder Store, LLC

Wisconsin

20-4890517

31

Wright Business Graphics LLC

Oregon

83-1291961

32

Wright Equipment & Leasing, LLC (under Wright Business Graphics LLC)

Oregon

83-1291961

33

The Flesh Company

Missouri

43-0633314

34

Impressions Direct, Inc.

Missouri

43-1904267

35

American Forms I, L.P.

Texas

74-2935787 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 5.18

LABOR MATTERS

 

1.

Labor Agreement between Ennis Business Forms, Inc. and United Food and
Commercial Workers Int. Union Local 400, effective April 3, 2017 and expires
April 20, 2020.  (Chatham)

 

2.

Labor Agreement between Ennis Business Forms, Inc. and Graphic Communications
Conference, International Brotherhood of Teamsters Local 4535-M, dated August
22, 2017 through August 31, 2020.  (Ennis)

 

3.

Labor Agreement between Admore, Inc. and Graphic Communications Local No.
2/289-M, dated September 1, 2017 and expires August 31, 2021.  (Macomb)

 

4.

Labor Agreement between Ennis Business Forms, Inc. – Western Division and
Graphic Communications Local No. 2, dated May 26, 2018 to May 25, 2022.  (Paso
Robles).

 

5.

Labor Agreement between Forms Manufacturers, Inc. and Graphic Communications
Conference/International Brotherhood of Teamsters Local No. 235-M effective July
23, 2017, expiring July 22, 2022.  (FMI)

 

6.

Labor Agreement between Atlas Tag & Label Neenah, Wisconsin and Fox Valley Local
77-P District Council 1, GCC/IBT effective March 9, 2019, expiring March 4,
2023.  (Atlas Tag)

 

7.

Labor Agreement between Crabar/GBF, Inc. Claysburg, Pennsylvania and the United
Steel, Paper and Forestry, Rubber, Manufacturing, Energy and Allied Industrial
and Service Workers (USW) AFL-CIO, CLC Local Union 6521-18, effective October 1,
2016 and expires September 30, 2020.  (NIC)

 

 